Exhibit 10.1

SUB-PERMIT AND LEASE AGREEMENT

DATED AS OF MAY 26, 2006

BY AND BETWEEN

R&H US CANADIAN CYPRESS LIMITED

in its capacity as trustee of the

CYPRESS JERSEY TRUST

AS LANDLORD,

AND

CYPRESS BOWL RECREATIONS LIMITED PARTNERSHIP

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page 1.    DEFINITIONS    2    1.1.      Definitions    2   
1.2.      Affiliates    23 2.    SUB-PERMIT, LEASE AND TERM    23    2.1.     
Sub-Permit    23    2.2.      Lease of Improvements    23    2.3.      Authority
of Tenant Under Cypress Permit and VANOC Agreements.    24    2.4.      Fixed
Term    25    2.5.      Extension Terms    25 3.    RENT    26    3.1.      Rent
   26    3.2.      Confirmation of Percentage Rent    27    3.3.      Additional
Charges    29    3.4.      Payment of Impositions.    30    3.5.      Late
Payment of Rent, Etc    32    3.6.      Triple Net Lease    33    3.7.     
Sales Tax    36    3.8.      Withholding Tax    38    3.9.      Deposit of
Prepaid Minimum Rent    38 4.    USE OF THE CYPRESS PREMISES.    39    4.1.     
Permitted Use.    39    4.2.      Compliance with Legal/Insurance Requirements,
Etc    41    4.3.      Environmental Matters    42    4.4.      Negative
Covenants    42    4.5.      Nature Of Relationship    44    4.6.     
Application of Cypress Permit    44    4.7.      Equipment Lease    47    4.8.
     Limitations on Tenant’s Exercise of Authority.    47 5.    REPAIRS,
MAINTENANCE AND REPLACEMENTS    48    5.1.      Repairs and Maintenance Costs   
48    5.2.      Capital Renewals Reserve    50    5.3.      Capital Expenditures
Exceeding Capital Renewals Reserve    52    5.4.      Ownership of Replacements
   53    5.5.      Yield Up    53    5.6.      Management Matters    54 6.   
IMPROVEMENTS, ETC.    55    6.1.      No Liens    55    6.2.      Salvage    55

 

- i -



--------------------------------------------------------------------------------

7.    LIENS    56 8.    PERMITTED CONTESTS    56    8.1.      Right to Contest
   56    8.2.      Residence of Landlord    57 9.    INSURANCE.    59    9.1.
     Insurance Coverages    59    9.2.      General Insurance Provisions.    61
   9.3.      Costs and Expenses.    64    9.4.      Waiver of Subrogation    64
   9.5.      Indemnification of Landlord    64    9.6.      Landlord Advance   
65 10.    DAMAGE, REPAIR AND EXPROPRIATION    65    10.1.      Partial
Destruction    65    10.2.      Major Destruction    67    10.3.     
Reinstatement    67    10.4.      Expropriation.    68    10.5.      Secured
Loan Documents    69 11.    SECURITY.    69    11.1.      Security.    69   
11.2.      Subordination and Attornment    69    11.3.      Compliance with
Cypress Permit    73    11.4.      Liens; Credit    73    11.5.      Amendments
Requested by Secured Party    73    11.6.      Blocked Account Arrangements   
73    11.7.      Direction re: Payment of Secured Loan and other Financial
Indebtedness    74 12.    DEFAULTS AND REMEDIES    74    12.1.      Events of
Default    74    12.2.      Remedies    77    12.3.      Tenant’s Continuing
Operation    79    12.4.      Application of Funds    79    12.5.     
Landlord’s Right to Cure Tenant’s Default    80 13.    HOLDING OVER    80 14.   
TRANSFERS BY LANDLORD OR SECURED PARTY    81 15.    SUBLETTING AND ASSIGNMENT   
82    15.1.      Restriction on Mortgaging, Subletting and Assignment.    82   
15.2.      Transfer Limitation    85 16.    TENANT CERTIFICATES AND FINANCIAL
STATEMENTS    86

 

- ii -



--------------------------------------------------------------------------------

   16.1.      Tenant Certificates    86    16.2.      Accounting, Distributions
and Annual Reconciliation.    87    16.3.      Books and Records    87    16.4.
     Annual Business Plan    88    16.5.      Update Meetings    88    16.6.
     Approvals.    88    16.7.      Sarbanes-Oxley    89 17.    LANDLORD’S RIGHT
TO INSPECT    90 18.    BUYBACK OPTION    90 19.    MISCELLANEOUS.    90   
19.1.      Limitation on Payment of Rent    90    19.2.      No Waiver    91   
19.3.      Remedies Cumulative    91    19.4.      Severability    91    19.5.
     Acceptance of Surrender    92    19.6.      No Merger of Title    92   
19.7.      Quiet Enjoyment    92    19.8.      Dispute Resolution    93    19.9.
     No Recordation    94    19.10.      Notices.    94    19.11.     
Construction    96    19.12.      Limited Recourse    97    19.13.     
Counterparts; Headings    98    19.14.      Entire Agreement    98    19.15.
     Applicable Law, Etc    98    19.16.      Right to Make Agreement    99   
19.17.      Indemnity of Tenant’s Performance    99    19.18.      Time    99   
19.19.      Exculpation of Trustee    100

 

- iii -



--------------------------------------------------------------------------------

SUB-PERMIT AND LEASE AGREEMENT

(WITH BUY BACK OPTION)

THIS SUB-PERMIT AND LEASE AGREEMENT (the “Lease”) is entered into as of this
18th day of May, 2006, by and between R&H US CANADIAN CYPRESS LIMITED a company
incorporated pursuant to the laws of the Island of Jersey, solely in its
capacity as trustee of CYPRESS JERSEY TRUST, a trust settled pursuant to the
laws of the Island of Jersey, (the “Landlord”), and CYPRESS BOWL RECREATIONS
LIMITED PARTNERSHIP, a British Columbia limited partnership (the “Tenant”).

RECITALS:

A. Landlord is the “Permittee” under the Cypress Permit (as defined herein) of
certain portions of the Cypress Provincial Park currently being operated as the
Cypress Mountain ski area.

B. With the consent of the Minister as defined in and contemplated by the
Cypress Permit, the Landlord wishes to appoint Tenant as its sub-permittee under
the Cypress Permit to carry out the obligations of the Permittee thereunder and
to grant a sub-permit to Tenant of the Landlord’s rights under the Cypress
Permit together with a lease of the Improvements (as defined herein), all
subject to and upon the terms and conditions set forth herein.

C. CNL Personal Property TRS ULC, a Nova Scotia unlimited liability company and
an affiliate of Landlord (“CNL TRS”) is the owner of the equipment, furniture,
furnishings, inventory and other personal property used and useable in
connection with the Tenant’s operations in Cypress Provincial Park, which
personal property is leased to Tenant pursuant to a Personal Property Lease
Agreement of even date herewith (the “Personal Property Lease”).

D. Tenant’s parent company, Boyne USA, Inc. has been granted the right and
option to buy back from Landlord the Cypress Permit and Improvements, together
with the right and



--------------------------------------------------------------------------------

option to buy back from CNL TRS the related personal property, pursuant to a
Buyback Option Agreement dated December 22, 2005 entered into by and among inter
alia, CNL Income Partners, LP (an affiliate of Landlord and of CNL TRS) and
Boyne USA, Inc.

AGREEMENT:

In consideration of the Rent payable by Tenant hereunder and the mutual
covenants herein contained and other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, Landlord and
Tenant hereby agree as follows:

1. DEFINITIONS

1.1. Definitions. For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings ascribed to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings ascribed to them in accordance with GAAP, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions of this Lease and “Exhibits” are to the designated Articles,
Sections, other subdivisions of this Lease and Exhibits and (iv) the words
“herein”, “hereof” “hereunder” and other words of similar import refer to this
Lease as a whole and not to any particular Article, Section or other
subdivision.

“Accounting Period” shall mean each calendar month during the Term, or part
thereof where the Term commences on a date other than the first day of a
calendar month or ends on the last day of a calendar month, unless otherwise
agreed by both parties.

“Accounting Period Statement” shall have the meaning given such term in
Section 16.2.

“Additional Charges” shall have the meaning given such term in Section 3.3.

 

- 2 -



--------------------------------------------------------------------------------

“Additional Minimum Rent” shall mean with respect to any Fiscal Year an amount
equal to the aggregate of Additional Minimum Rent applicable to each Landlord
Expenditure hereafter made by Landlord. For each Landlord Expenditure hereafter
made by Landlord, Additional Minimum Rent shall be paid by Tenant for each
Fiscal Year in an amount equal to the product of: (a) the Subsequently Agreed
Lease Rate applicable to such additional Landlord Expenditure and (b) the amount
of such Landlord Expenditure. Landlord shall notify Tenant in writing as to the
Additional Minimum Rent amount, and the calculation thereof, at the time of each
Landlord Expenditure.

“Affiliates” shall have the meaning given such term in Section 1.2.

“Annual Business Plan” shall mean the annual business plan delivered by Tenant
to Landlord pursuant to, and in accordance with, Section 16.4.

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including Environmental Laws.

“Asset Purchase Agreement” shall mean that Asset Purchase Agreement entered into
by and between Tenant and Gatlinburg Skylift, LLC, as sellers, and CNL Income
Partners, LP, as purchaser, dated, December 22, 2005 as said agreement was
assigned by CNL Income Partners, LP, as to the Skylift Assets (as defined
therein) to CNL Gatlinburg Partnership, LP and as to the Cypress Assets (as
defined therein) to the Landlord and CNL TRS, as same may be amended, extended,
supplemented, replaced and renewed from time to time.

“Award” shall mean all compensation, sums or other consideration, benefit or
value awarded, paid to or to the order of or for the benefit of Landlord in
respect of total or partial

 

- 3 -



--------------------------------------------------------------------------------

Expropriation of the Landlord’s rights as to any portion of the Cypress Premises
(after deduction of all reasonable legal fees and other reasonable costs and
expenses of Landlord, including, without limitation, expert witness fees,
incurred by Landlord, in connection with obtaining any such award).

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the Province are authorized by law or executive
action to close.

“Buyback Option” means the Buyback Option Agreement, dated December 22, 2005,
executed by CNL Gatlinburg Partnership, LP, CNL Income Partners, LP and Boyne
USA, Inc., a copy of which is attached hereto as Schedule 1.1A and which, with
respect to the Leased Property and the Personal Property have been assumed by
Landlord and by CNL TRS pursuant to an “Assumption of Buyback Option Obligation”
of even date herewith.

“Capital Expenditure” shall mean the expenditures and capital lease payments
approved by Landlord in accordance with the requirements of this Lease and
necessary for alterations, improvements, renewals, replacements, and additions
to the Improvements which are classified as “capital expenditures” under GAAP.

“Capital Renewals Reserve” shall have the meaning given such term in
Section 5.2.A.

“Capital Reserve Budget” shall have the meaning given such term in
Section 5.2.C.

“Claims” shall have the meaning given such term in Article 8.

“Closing” shall mean the closing of the purchase by Landlord and sale by Tenant
of the Cypress Permit and Improvements, and the purchase by CNL TRS and the sale
by Tenant of the Personal Property related thereto as contemplated by the Asset
Purchase Agreement, including the execution and delivery of this Lease by the
Landlord and the Tenant and all agreements to be entered into on the
Commencement Date.

 

- 4 -



--------------------------------------------------------------------------------

“CNL TRS” has the meaning given to it in Recital D to this Lease and shall
include successors and assigns thereof in accordance with the Personal Property
Lease.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time, when reference is made to US Code, and the Income Tax Act
(Canada) whenever reference is made to Canadian tax laws.

“Commencement Date” shall mean May 26, 2006, being the same date as the date of
Closing under the Asset Purchase Agreement.

“Contracts” shall mean all maintenance, service and supply contracts, and all
other similar agreements for goods or services in connection with the Cypress
Premises or the Leased Property other than the Licenses and Permits.

“Control” and “Controlled” shall mean, in respect of any Person, (i) the right
to exercise, directly or indirectly, a majority of the votes which may be voted
at a meeting of (A) the shareholders of such Person, in the case of a
corporation, (B) the shareholders of the general partner of such Person, in the
case of a limited partnership or (C) the equity holders or other voting
participants in the case of a Person that is not a corporation or a limited
partnership, or (ii) the right to elect or appoint, directly or indirectly, a
majority of (A) the directors of such Person, in the case of a corporation,
(B) the directors of the general partner of such Person, in the case of a
limited partnership or (C) a majority of the Persons who have the right to
manage or supervise the management of the affairs and business of such Person,
in the case of a Person that is not a corporation or a limited partnership.

“Cypress Permit” shall mean Park Use Permit 1506, dated September 13, 1984,
issued by Her Majesty, the Queen in right of the Province of British Columbia
represented by the

 

- 5 -



--------------------------------------------------------------------------------

Minister as such Park Use Permit has been amended or supplemented by agreements
dated June 17, 1985, November 5, 1986, June 4, 1987, August 15,
1987, October 16, 1987, August 19, 1988, February 19, 1997, June 26, 1997, and
February 20, 2001, and as amended and restated by agreement dated February 20,
2001, and as further amended by a second amendment dated February 20, 2001 and
further amendments made as of October 1, 2001, April 10, 2006, and May 26, 2006,
including the CRA Master Plan as defined in such permit, as assigned by Tenant
to Landlord, with the consent of the Minister as same may be restated, extended,
supplemented, replaced and reviewed from time to time.

“Cypress Premises” shall mean all of those lands to which Landlord has been
granted rights of use pursuant to the Cypress Permit including, without
limitation, the Controlled Recreation Area and those portions thereof referred
to as the Alpine Ski Area, the Nordic Ski Area, the Parking Facilities, and the
Maintenance Areas as well as the Surrounding Lands, all as described and defined
in the Cypress Permit.

“Date of Taking” shall mean the date the Expropriator has the right to
possession of the Cypress Premises, or any portion thereof in connection with a
Expropriation.

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Emergency Requirements” shall mean any of the following events or
circumstances: (a) an emergency threatening the Cypress Premises or
Improvements, or the life, safety or property of its tenants, subtenants,
customers, invitees or employees; (b) a violation of any Legal Requirement or
any condition, the continuation of which would subject Tenant or Landlord to
civil or criminal liability.

 

- 6 -



--------------------------------------------------------------------------------

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, Governmental Agency or political subdivision
thereof or any other association or entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Government Agencies or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Materials over, on,
in, under or from the Cypress Premises, or (ii) violation of any Environmental
Laws with respect to the Cypress Premises.

“Environmental Laws” shall mean any Applicable Laws which regulate the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation, or an actual or potential
spill, leak, emission, discharge or release of any Hazardous Materials,
pollution, contamination or radiation into any water, soil, sediment, air or
other environmental media, including, without limitation, the Canada
Environmental Assessment Act (Canada), the Transportation of Dangerous Goods Act
(Canada), the Waste Management Act (British Columbia), the Contaminated Sites
Regulation Act (British Columbia) and all other federal, regional, provincial
and local laws, as amended as of the time in question.

“Environmental Liabilities” means all liabilities under any Environmental Laws
arising from or in connection with the Cypress Premises, including, without
limitation, any obligations to manage, control, contain, remove, remedy, respond
to, clean up or abate any actual or potential spill, leak, emission, discharge
or release of any Hazardous Materials, pollution, contamination or radiation
into any water, soil, sediment, air or other environmental media.

 

- 7 -



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning given such term in Section 12.1.

“Expropriation” shall mean (a) the exercise of any governmental power with
respect to the Cypress Premises, whether by legal proceedings or otherwise, by
an Expropriator of its power of condemnation or expropriation, (b) a voluntary
sale or transfer of the Cypress Premises by Landlord to any Expropriator, either
under threat of expropriation or while legal proceedings for expropriation are
pending, or (c) a taking or voluntary conveyance of all or part of the Cypress
Premises, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any expropriation proceeding affecting the
Cypress Premises, whether or not the same shall have actually been commenced.

“Expropriator” shall mean the Province, or any other public or quasi-public
authority, or Person having the power of Expropriation.

“Extension Terms” shall have the meaning given such term in Section 2.5.

“Financial Indebtedness” means any indebtedness or liability, direct or
indirect, absolute or contingent, for or in respect of any borrowed money, any
guarantee of borrowed money or any indemnity or reimbursement obligations with
respect to a letter of credit, including indebtedness under a debt instrument
given in payment of the purchase price of an investment.

“Financial Statements” shall mean a balance sheet, profit and loss statement,
statement of shareholders equity, and cash flow statement for the Premises and
the operations thereon, all prepared in accordance with GAAP consistently
applied.

“Fiscal Year” shall mean each calendar year ending at midnight on December 31 of
each calendar year during the Term, or part thereof.

 

- 8 -



--------------------------------------------------------------------------------

“Fixed Term” shall have the meaning given such term in Section 2.4.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis, as such principles may be duly modified from time to time
where appropriate.

“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of Canada, the Province or the local
jurisdiction in which the Cypress Premises is located or any political
subdivision of any of the foregoing, whether now or hereafter in existence,
having jurisdiction over Tenant or the Cypress Premises or any portion thereof
or the Leased Property operated thereon.

“Gross Revenues” means, subject to the exclusions listed below, all collected,
recovered or accrued revenue and income from the operation of the Cypress
Premises and properly attributable to the Fiscal Year under consideration,
determined without duplication and in accordance with GAAP and, for purposes of
greater certainty, Gross Revenues shall include, but shall not be limited to:

 

  (i)

the revenues and payments received, recovered or accrued from any party,
including, without limitation, amounts for ski passes, parking, chair lift
tickets, tow rope tickets, locker rental, equipment rental, snowmobile rental,
instruction classes for skiing and other activities, filming and photograph
licenses, hiking permits, cabin rentals, food and beverage services, rent and
fees from subtenants, concessionaires and the like, services provided to the
Province and any third parties, and amounts received pursuant to the VANOC
Agreement other than as payment or reimbursement for the Tenant’s design,
construction, procurement or

 

- 9 -



--------------------------------------------------------------------------------

 

installation of Improvements on behalf of VANOC as contemplated by the VANOC
Agreement or any agreement, contract or other instrument that is entered into
between VANOC and the Tenant in respect of the Improvements contemplated by the
VANOC Agreement (as such may hereafter be amended or modified).

 

  (ii) the net proceeds of use and occupancy or business interruption insurance
with respect to the operation of the Cypress Premises and Leased Property (after
deduction from said proceeds of all necessary expenses incurred in the
adjustment or collection thereof); and

 

  (iii) any amounts under the terms of any other shared services agreements,
licenses, easements or servitudes relating to the Cypress Premises;

Gross Revenues shall not include:

 

  A. Sales tax or similar charges which are required by law to be collected
directly from sublessees, if any, or as part of the sale price of any goods or
services or displays and which must be remitted to competent governmental taxing
authorities;

 

  B. proceeds or awards arising from a taking or Expropriation of capital
property other than an award for temporary use;

 

  C. receipts or credits for settlement of claims for loss or damage to personal
property or furnishings;

 

  D. proceeds from any insurance policy except for the net proceeds of use and
occupancy or business interruption insurance;

 

  E. receipts of a capital nature;

 

- 10 -



--------------------------------------------------------------------------------

  F. receipts collected by Tenant on behalf of and which are remitted to another
person, and not properly recordable as “revenues” according to GAAP; and

 

  G. amounts received for the sale of goods or services by subtenants and
concessionaires, unaffiliated with Tenant, who pay rent or fees to Landlord for
the privilege of such subtenancy or concession.

“Hazardous Materials” shall mean and include any substance or material
containing one or more of any of the following: “hazardous material,” “hazardous
waste,” “hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant,” “polychlorinated biphenyls,” “lead or lead-based paint” or
“asbestos” as such terms are defined in any applicable Environmental Law in such
concentration(s) or amount(s) as may impose clean-up, removal, monitoring or
other responsibility under the Environmental Laws, as the same may be amended
from time to time, and any other substance or material (including, without
limitation, mould) which may present a significant risk of harm to customers,
invitees or employees of the Tenant.

“Impositions” shall mean collectively, all fees and other amounts payable under
or pursuant to the Cypress Permit, and all taxes (including, without limitation,
all taxes imposed under the laws of the Province and the local jurisdiction in
which the Cypress Premises is located, as such laws or regulations may be
amended from time to time, and all ad valorem, sales and use, single business,
gross receipts, transaction privilege, rent or similar taxes as the same relate
to or are imposed upon Landlord, Tenant or the businesses conducted upon the
Cypress Premises), Tax on Capital, surtaxes, assessments (including, without
limitation, all assessments for public improvements or benefit, whether or not
commenced or completed prior to the date hereof), all assessments, water, sewer
or other rents and charges, excises, tax levies, fees

 

- 11 -



--------------------------------------------------------------------------------

(including, without limitation, license, permit, inspection, authorization and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Cypress Premises, the Leased Property, or the
businesses conducted thereon by Tenant or any subtenants (including all interest
and penalties thereon due to any failure in payment by Tenant or any
subtenants), which at any time prior to, during or in respect of the Term hereof
may be assessed or imposed on or in respect of or be a lien or hypothecation
upon (a) Landlord’s interest in the Cypress Premises, (b) the Cypress Premises
or any part thereof or any rent or fees therefrom or any estate, right, title or
interest therein, or (c) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with the Cypress Premises
or Leased Property or the leasing or use of the Cypress Premises or Leased
Property or any part thereof by Tenant or any subtenants, if any; provided,
however, that nothing contained herein shall be construed to require Tenant to
pay: (i) any income tax of Landlord, (ii) any transfer fee or other tax imposed
with respect to the sale, exchange or other disposition by Landlord of the
Cypress Permit, the Leased Property or the proceeds thereof, (iii) any single
business, gross receipts tax (from any source other than the rent received by
Landlord from Tenant), or similar taxes as the same relate to or are imposed
upon Landlord, except to the extent that any tax, assessment, tax levy or charge
that would otherwise be an Imposition under this definition which is in effect
at any time during the Term hereof is totally or partially repealed, and a tax,
assessment, tax levy or charge set forth in clause (i) or (ii) preceding is
levied, assessed or imposed expressly in lieu thereof, (iv) any interest or
penalties imposed on Landlord as a result of the failure of Landlord to file any
return or report timely and in the form prescribed by law or to pay any tax or
imposition, except to the extent such failure is a result of a breach by Tenant
of its obligations pursuant to this Lease, (v) any

 

- 12 -



--------------------------------------------------------------------------------

Impositions imposed on Landlord that are a result of Landlord not being
considered a “Canadian Resident Person” as defined in the Income Tax Act
(Canada), (vi) any Impositions that are enacted or adopted by their express
terms as a substitute for any tax that would not have been payable by Tenant
pursuant to the terms of this Lease, or (vii) any Impositions imposed as a
result of a breach of covenant or representation by Landlord in any agreement
entered into by Landlord governing Landlord’s conduct or operation or as a
result of the negligence or willful misconduct of Landlord.

“Improvements” shall mean those affixed buildings, fixtures, structures and
other improvements within the Cypress Premises that constitute real property or
fixtures under Applicable Law, over which Landlord has rights of use, occupancy,
or control under the terms of the Cypress Permit, including all Improvements
hereafter to be constructed at the Cypress Premises under the terms of the VANOC
Agreement to be dealt with in accordance with the provisions of Section 5.4 or
otherwise.

“Indemnifier” shall mean Boyne USA, Inc., a Michigan corporation, its successors
and permitted assigns.

“Indemnity” shall mean the Guaranty Indemnity Agreement made by Indemnifier in
favour of Landlord of even date herewith, as such may be modified or amended
from time to time in accordance with its terms.

“Initial Landlord Expenditure” is CDN $19,719,827.86, which is the agreed amount
allocated to Landlord’s Expenditures in connection with the acquisition of the
Cypress Permit and the Improvements.

“Initial Minimum Rent” shall mean with respect to any Fiscal Year an amount
equal to the product of: (a) the Initial Landlord Expenditure; and (b) the
Originally Agreed Lease Rate

 

- 13 -



--------------------------------------------------------------------------------

for such Fiscal Year. Initial Minimum Rent, on an annual basis, shall be CDN
$2,021,282.36 from the date of this Lease until December 31, 2006 (10.25% times
the Initial Landlord Expenditure).

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Lease and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters in Canada as well as any such demand under the Secured Loan
Documents or any other body exercising similar functions binding upon Landlord,
Tenant or the Cypress Premises.

“Insurance Retention” shall have the meaning given such term in Section 9.3B.

“Interest Rate” shall mean an annual rate of interest equal to, as of the date
of determination, the Originally Agreed Lease Rate plus two hundred (200) basis
points.

“Landlord Expenditure” shall mean any expenditure made by Landlord in connection
with the Landlord’s investment in the Leased Property, including without
limitation each amount expended by Landlord to fund the cost of any excess
Capital Expenditure pursuant to Section 5.3 of the Lease. Landlord and Tenant
agree and confirm upon execution of this Lease that the Landlord’s Expenditure
in connection with Landlord’s acceptance of the Leased Property is the Initial
Landlord Expenditure. Additional Landlord Expenditures after the date hereof are
referred to as “Additional Landlord Expenditures”. Landlord shall notify Tenant
in writing of each Additional Landlord Expenditure subsequent to the date of
this Lease, which amount shall be final and conclusive in the absence of
manifest error.

“Landlord Liens” shall mean Liens on or against the Cypress Permit, the Cypress
Premises or any payment of Rent (a) which result from any act of, or any claim
against, Landlord or the Province which result from any violation by Landlord of
any terms of this Lease, or (b)

 

- 14 -



--------------------------------------------------------------------------------

which result from Liens in favour of any taxing authority by reason of any tax
owed by Landlord or the Province; provided, however, that “Landlord Lien” shall
not include any Lien resulting from any tax for which Tenant is obligated to pay
or indemnify Landlord against until such time as Tenant shall have already paid
to or on behalf of Landlord the tax or the required indemnity with respect to
the same.

“Lease” shall mean this Sub-permit and Lease Agreement, including all Exhibits
hereto, as it and they may be amended from time to time as herein provided.

“Lease Rate” shall mean that percentage rate agreed by Landlord and Tenant to be
applicable to a given Landlord Expenditure for the calculation of Minimum Rent.
The Lease Rate applicable to the Initial Landlord Expenditures on or prior to
the date of this Lease shall be the Originally Agreed Lease Rate. The Lease Rate
applicable to each Landlord Expenditure subsequent to the date of this Lease
shall be the Subsequently Agreed Lease Rate.

“Lease Year” shall mean any Fiscal Year during the Term and any partial Fiscal
Year at the beginning or end of the Term.

“Leased Property” shall mean all of the Improvements and the non-exclusive right
to use and occupy the Cypress Premises pursuant to the Cypress Permit.

“Legal Requirements” shall mean all federal, provincial, municipal and other
governmental statutes, laws, rules, orders, regulations, safety standards,
ordinances, judgments, decrees and injunctions affecting the Cypress Premises or
the maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
regulations and processes required as a result of the Cypress Premises being
located in Cypress Provincial Park, (b) all Environmental Laws, and (c) all
applicable safety code requirements, imposed by Government Agencies and (e) all
permits, licenses,

 

- 15 -



--------------------------------------------------------------------------------

authorizations, certificates and regulations necessary to operate the Cypress
Premises and Leased Property for its Permitted Use, and (f) all covenants,
agreements, declarations, restrictions and encumbrances contained in any
instruments at any time in force affecting the Cypress Premises or the Leased
Property as of the date hereof, or to which Tenant has consented or required to
be granted pursuant to Applicable Laws, including those which may (i) require
material repairs, modifications or alterations in or to the Cypress Premises or
Leased Property or (ii) in any way materially and adversely affect the use and
enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s or any Affiliated Person of Landlord’s status as a real estate
investment trust.

“Licenses and Permits” shall mean all licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Agency which are held by Landlord with respect to the Cypress
Premises or the Leased Property, including, without limitation, those necessary
for the construction, use or occupancy of the Cypress Premises or the Leased
Property, to the extent that the same are transferable, together with any
deposits made by Landlord thereunder to the extent that they are transferable
but specifically excluding from this definition the Cypress Permit.

“Lien” shall mean any mortgage, hypothecation, security interest, pledge,
collateral assignment, or other encumbrance, lien or charge of any kind, or any
transfer of property or assets for the purpose of subjecting the same to the
payment of Financial Indebtedness or performance of any other obligation in
priority to payment of its general creditors.

“Major Destruction” shall mean damage to the Improvements resulting in a cost of
repair, replacement or rebuilding of such damaged portion of the Leased
Property, as reasonably estimated by Landlord, that will exceed U.S.One Million
Dollars (U.S.$1,000,000.00), and at the

 

- 16 -



--------------------------------------------------------------------------------

time of such damage there remain less than two (2) years to the expiration of
the Term of this Lease; provided, however, that if the Tenant is entitled to an
Extension Term and agrees in writing that this Lease shall not be terminated at
the end of the Term but shall be extended through the next Extension Term, then
such damage shall not be deemed a “Major Destruction.”

“Management Agreement” shall have the meaning set forth in Section 5.6 of this
Lease.

“Minimum Rent” shall mean with respect to any Fiscal Year an amount equal to the
sum of: (a) the Initial Minimum Rent; and (b) the Additional Minimum Rent.

“Minister” means the Minister of Environment or such other Minister from time to
time as defined in, and having responsibility for the Cypress Permit;

“Notice” shall mean a notice given in accordance with Section 19.10.

“Officer’s Certificate” shall have the meaning given such term in Section 3.1B

“Originally Agreed Lease Rate” shall mean the Lease Rate noted below with
respect to each of the following Fiscal Years:

10.25% from the date of this Lease until December 31, 2006;

10.50% from January 1, 2007 through December 31, 2007;

10.75% from January 1, 2008 through December 31, 2008;

11.00% from January 1, 2009 through December 31, 2009;

11.25% from January 1, 2010 through December 31, 2010;

11.50% from January 1, 2011 through December 31, 2011;

11.75% from January 1, 2012 through December 31, 2012;

12.00% from January 1, 2013 through December 31, 2013;

12.25% from January 1, 2014 through December 31, 2014;

12.50% from January 1, 2015 through December 31, 2015;

 

- 17 -



--------------------------------------------------------------------------------

12.75% from January 1, 2016 through December 31, 2016; and

13.00% from January 1, 2016 through the remainder of the Lease Term and any
Extension Term.

“Partial Destruction” shall mean any damage to a portion of the Leased Property
which is not a Major Destruction.

“Percentage Rent” shall have the meaning given such term in Section 3.1.B.

“Permitted Encumbrances” shall mean all rights, restrictions, easements, and
agreements affecting the Cypress Premises on the date of this Lease, or
hereafter imposed thereon pursuant to the Cypress Permit or the VANOC Agreement,
or with the written consent of Landlord and Tenant.

“Permitted Use” shall mean only such use of the Cypress Premises permitted
pursuant to Section 4.1A.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

“Personal Property” shall mean all of those items of furniture, equipment and
other tangible personal property owned by CNL TRS or Landlord and located at or
used or usable in connection with the Premises, including without limitation all
items of personal property described in the Personal Property Schedule attached
to the Personal Property Lease as Exhibit “A”, as such items of personal
property are modified, replaced, altered and added to. Personal Property shall
include, but is not limited to, all items of personal property hereafter
purchased with funds from the capital renewals reserve established under the
Personal Property Lease. For greater certainty, Personal Property does not
include any property that is, or may become, a Retained Business Asset as
defined in, and pursuant to, the terms of the Turnover Agreement.

 

- 18 -



--------------------------------------------------------------------------------

“Personal Property Lease” means that certain Personal Property Lease Agreement
by and between Tenant and CNL TRS pursuant to which the Personal Property owned
by CNL TRS and located at or used in connection with the operations at the
Cypress Premises is leased by Tenant.

“Province” shall mean the Province of British Columbia.

“Re-letting Expenses” shall have the meaning given such term in Section 12.2.

“Rent” shall mean, collectively, the Minimum Rent, Percentage Rent and
Additional Charges.

“Replacement Value” shall mean the costs of repairing, replacing or reinstating
any item of property with materials of like kind and quality on the same or
similar site without deduction for physical, accounting or any other
depreciation.

“Revenue Audit” shall have the meaning given such term in Section 3.2.

“Sales Tax” means all goods and services taxes, sales taxes, multi-stage sales
taxes, use or consumption taxes, business transfer taxes, value added or
transaction taxes and any other existing or future tax imposed with respect to
any amount payable by Tenant to Landlord under this Lease other than Withholding
Tax.

“Secured Loan” shall mean any loan made by the Secured Party to Landlord secured
by a mortgage or collateral assignment against the Cypress Permit or Leased
Property, in whole or in part, from time to time as said Secured Loan is
amended, extended, renewed, supplemented and/or replaced from time to time.

“Secured Loan Agreement” shall mean any loan agreement evidencing and/or
governing any Secured Loan made by a Secured Party to Landlord from time to time
as said agreement is amended, extended, renewed, supplemented and/or replaced
from time to time.

 

- 19 -



--------------------------------------------------------------------------------

“Secured Loan Documents” shall mean the Security Instrument, the Secured Loan
Agreement and any note or notes evidencing the Secured Loan secured by the
Security Instrument as well as all guarantees and/or indemnities executed and/or
delivered in connection therewith and any and all other documents evidencing,
securing, governing or otherwise entered into in connection with the Secured
Loan as such agreements, guarantees and/or indemnities may be amended, extended,
renewed, supplemented and/or replaced from time to time.

“Secured Party” shall mean an institutional lender which is the holder of any
Security Instrument and its successors and assigns.

“Security Instrument” shall mean any mortgage, debenture, charge, hypothecation,
deed of trust, or security document encumbering Landlord’s interest in the
Cypress Permit, the Leased Property, and/or this Lease from time to time as said
instrument is amended, extended, renewed, supplemented and/or replaced from time
to time.

“Skylift” shall mean Gatlinburg Skylift, LLC, a Michigan limited liability
company, its successors and assigns.

“Skylift Lease” shall mean that certain Sublease Agreement dated as of
December 22, 2005, by and between CNL Gatlinburg Partnership, LP, as sublessor
and Skylift, as sublessee.

“Sole Discretion” shall mean, in each instance, discretion exercised by the
relevant party in its sole subjective and unfettered discretion which discretion
may be exercised unreasonably and/or arbitrarily.

“Subsequently Agreed Lease Rate” shall mean the Lease Rate agreed by Landlord
and Tenant as applicable to each Landlord Expenditure made by Landlord
subsequent to the Initial Landlord Expenditure, for purposes of calculating
Additional Minimum Rent. In the absence of written agreement by Landlord and
Tenant as to the amount of the Subsequently Agreed Lease Rate, Landlord and
Tenant agree that the Subsequently Agreed Lease Rate applicable to a given
Landlord Expenditure shall be the Originally Agreed Lease Rate.

 

- 20 -



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person: (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect the majority of the board of directors of such corporation is at
the time directly or indirectly owned by (A) such Person, (B) such Person and
one or more corporations each of which is Controlled by such Person or (C) one
or more corporations each of which is Controlled by such Person, or (ii) any
limited or general partnership, joint venture, limited liability company, trust
or other Entity as to which (A) such Person, (B) such Person and one or more
Persons referred to in clause (i) above or (C) one or more Persons referred to
in clause (i) above owns more than a 50% ownership, equity or similar interest
or has power to direct or cause the direction of management and policies, or the
power to elect the general partner or managing partner (or equivalent thereof)
of such limited or general partnership, joint venture, limited liability
company, trust or other Entity, as the case may be.

“Tax on Capital” shall mean the amount determined by Landlord as the taxes,
rates, duties and/or assessments presently or hereafter payable by, levied upon,
rated upon, charged to and/or assessed against the permittee and/or
sub-permittee from time to time of the Cypress Premises (or if the permittee or
sub-permittee of the Cypress Premises at any time is a trust, the beneficiaries
of such trust, or if the Landlord permitted or sub-permitted of the Cypress
Premises at any time is a partnership, the partners of such partnership, or if
there is more than one owner, by each of them), under any legislation of any
authority having jurisdiction now or hereafter in effect imposing taxes on
account of capital, taxable capital or capital of the owner of the Cypress
Premises (or such partners, beneficiaries or persons) which it (or they) have
employed or

 

- 21 -



--------------------------------------------------------------------------------

invested, directly or indirectly, in the Cypress Premises, including, without
limitation, the amount payable in respect of the tax commonly known as large
corporation tax payable under Part 1.3 of the Income Tax Act (Canada), as
amended or replaced from time to time. If the permittee of the Cypress Premises
(or, if applicable, the partners of the partnership or beneficiaries of the
trust which is the permittee of Cypress Premises) owns (or own) more than one
property, the amount of the taxes herein referred to which shall constitute Tax
on Capital will be determined on the basis of an allocation of such taxes among
such properties made by Landlord, acting reasonably, and subject to review by
the Tenant.

“Term” shall mean, collectively, the Fixed Term and the Extension Terms, to the
extent properly exercised pursuant to the provisions of Section 2.5, unless
sooner terminated pursuant to the provisions of this Lease.

“Turnover Agreement” shall mean that certain “Turnover Agreement” of even date
herewith made by and among Tenant, and CNL TRS with respect to the turnover by
Tenant to CNL TRS of certain “Retained Business Assets” as more particularly
described therein, upon the expiration or termination of this Lease, as such
agreement may be amended, modified and/or supplemented from time to time.

“VANOC” shall mean the Vancouver Organizing Committee For The 2010 Olympic And
Paralympic Winter Games - Comite D’Organisation Des Jeux Olympiques Et
Paralympiques D’Hiver De 2010 A Vancouver, a corporation organized under the
laws of Canada and its successors and assigns.

“VANOC Agreement” shall mean that certain Games Venue Agreement dated
December 10, 2002, by and between Tenant and Vancouver 2010 Bid Corporation, a
corporation organized under the laws of the Province of British Columbia, as
amended by an Amending Agreement dated May 26, 2003, which VANOC Agreement was
assumed by VANOC, as such agreement may be further amended, modified, restated
or replaced from time to time.

 

- 22 -



--------------------------------------------------------------------------------

“Withholding Tax” has the meaning given to it in Section 3.8.

1.2. Affiliates. In this Lease, two entities are “Affiliates” if (i) one of the
entities is a Subsidiary of the other Entity, (ii) both of the entities are
Subsidiaries of the same Entity, (iii) both of the entities are Controlled by
the same Person or Entity, (iv) one of the entities is a partnership and the
other Entity is its general partner, or (v) one of the entities is a trust and
the other Entity is its beneficiary, and where a Person is an Affiliate of two
entities each of those entities will be Affiliates of each other (for greater
certainty, a partnership and a trust shall be deemed to be entities for the
purpose of the foregoing).

2. SUB-PERMIT, LEASE AND TERM

2.1. Sub-Permit. Upon and subject to the terms and conditions hereinafter set
forth, Landlord hereby appoints Tenant as sub-permittee under the Cypress Permit
to carry out all of the obligations of the permittee thereunder and in
connection therewith Landlord hereby grants a sub-permit to and in favour of
Tenant including the right to use and occupy the Cypress Premises for the
purposes and subject to the limitations and conditions set forth in the Cypress
Permit and in this Lease. Tenant hereby covenants and agrees to pay and perform
all obligations of the “Permittee” as provided for in the Cypress Permit.

2.2. Lease of Improvements. Landlord hereby leases to Tenant, and grants to
Tenant the right to use and occupy, the Improvements located at the Cypress
Premises, subject to the limitations and conditions set forth in the Cypress
Permit and in this Lease. Tenant confirms that Tenant has inspected the Cypress
Premises and the Leased Property and has reviewed the Permitted Encumbrances,
and all related agreements and documentation. In that regard, Tenant

 

- 23 -



--------------------------------------------------------------------------------

acknowledges and agrees that it is leasing and/or assuming Landlord’s relevant
interests in the Permitted Encumbrances, the Cypress Premises and the Leased
Property, “AS IS/WHERE IS.” LANDLORD MAKES ABSOLUTELY NO WARRANTIES, EXPRESSED
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. Tenant agrees to indemnify and hold Landlord and Landlord’s
agents, employees, officers, and directors harmless from and against, any and
all Claims, including any and all attorneys’ fees and legal expenses, arising
from or caused directly or indirectly by any actual or alleged use, possession,
maintenance, condition (whether or not latent or discoverable), operation,
location, delivery or transportation of any of the Leased Property. This
indemnity remains in full force notwithstanding the termination or expiration of
this Lease, but will be released as to the original Tenant at the time of any
Transferee’s assumption of this Lease and release of original Tenant if provided
pursuant to Section 15.1C.

2.3. Authority of Tenant Under Cypress Permit and VANOC Agreements. The Landlord
hereby appoints the Tenant to carry out all of the obligations of Landlord under
each of the Cypress Permit and the VANOC Agreement. The Tenant is authorized and
hereby covenants and agrees to carry out on behalf of the Landlord, and shall
otherwise perform all obligations of the Landlord under the Cypress Permit and
the VANOC Agreement, at the sole cost and expense of the Tenant. The authority
herein granted shall include the power to administer and manage the day to day
responsibilities of Landlord and of the other parties to the Cypress Permit and
VANOC Agreement, and to do any act and to make any decision with respect the
Cypress Permit and the VANOC Agreement necessary to carry out such obligations.
Such authority shall at all times be exercised by Tenant in the best interests
of the Landlord. The Province and VANOC shall have the right to assume that
Tenant is authorized to take such action and make any decision with respect to
Landlord’s obligations under the Cypress Permit and VANOC Agreement, and may act
in reliance thereupon.

 

- 24 -



--------------------------------------------------------------------------------

2.4. Fixed Term. The initial term of this Lease (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on March 31, 2026 unless
sooner terminated in accordance with the provisions hereof.

2.5. Extension Terms. Provided that no Event of Default shall have occurred and
be continuing, this Lease shall automatically extend for four (4) consecutive
extension terms of five (5) years each (each being an “Extension Term”) (the
latter of which Extension Term is subject to the renewal of the Cypress Permit
in accordance with its terms), unless Tenant elects, by providing Notice to
Landlord not sooner than thirty (30) months and no later than twenty-four
(24) months prior to the scheduled expiration of the Fixed Term or the current
Extension Term, as applicable, to not extend and to terminate this Lease and the
Personal Property Lease upon the expiration of the then fixed Term or the
current Extension Term as the case may be. In any event this Lease shall
terminate upon expiration of the initial term of the Cypress Permit if such term
of the Cypress Permit is not renewed or extended. Notwithstanding the foregoing,
in the event that Skylift elects not to extend and to terminate the Skylift
Lease with respect to any extension term of the Skylift Lease, or if the Skylift
Lease is terminated for any other reason, then at Landlord’s option the Tenant
shall immediately lose the right to any additional Extension Terms under this
Lease. Any such Notice of non-extension and termination shall, if given, be
irrevocable, but Tenant’s failure to give any such notice of non-extension and
termination shall not preclude Landlord from exercising any of its rights to
terminate this Lease in accordance with the terms hereof but subject to the
provisions of the Buyback Option. Each Extension Term shall commence on the day
succeeding the expiration of the Fixed Term or the preceding

 

- 25 -



--------------------------------------------------------------------------------

Extension Term, as the case may be. All of the terms, covenants and provisions
of this Lease shall apply to each such Extension Term providing Tenant shall
have no right to extend the Term beyond the expiration of the fourth and final
Extension Term.

3. RENT

3.1. Rent. Tenant shall pay to Landlord or to any other Person designated in
writing to Tenant by Landlord (including any payments on behalf of and as agent
for the Landlord as directed in writing by the Landlord, all of which amounts
shall be deemed to be paid to Landlord), by wire transfer of immediately
available federal funds or by other means acceptable to Landlord, acting
reasonably, in lawful money of Canada which shall be legal tender for the
payment of public and private debts, without offset, abatement, demand or
deduction, Rent during the Term of this Lease as follows:

A. Tenant shall pay to Landlord monthly Minimum Rent in advance equal to
one-twelfth (1/12th) of the annual amount of Minimum Rent applicable for a Lease
Year beginning on the Commencement Date and continuing on the first (1st) day of
each calendar month thereafter; provided, however, that Minimum Rent shall be
prorated as to any Lease Year which is less than twelve (12) calendar months and
as to any partial calendar months, and Additional Minimum Rent shall be prorated
to the extent that a Landlord Expenditure is made on a date other than the first
day of a Lease Year or the first day of a calendar month.

B. Tenant shall pay to Landlord percentage rent (“Percentage Rent”) calculated
for each calendar year at Five and six tenths percent (5.6%) of Gross Revenues
exceeding CDN$7,200,000.00 in the first partial calendar year, and exceeding
CDN$12,000,000.00 in each calendar year thereafter. Percentage Rent shall be
payable

 

- 26 -



--------------------------------------------------------------------------------

annually in arrears commencing on or before the thirtieth (30th) day after the
end of the first full calendar year and continuing on the thirtieth (30th) day
after the end of each calendar year during the Term hereof. Landlord and Tenant
expressly acknowledge and agree that the applicable percentage under this
Section 3.1B, beginning with the eleventh (11th) calendar year following the
Commencement Date shall be reset by Landlord to achieve an equivalent yield
(which shall in any event not be less than the aggregate amount of Percentage
Rent received by Landlord in the Lease Year preceding such reset), adjusted to
reflect changes in Gross Revenues and in non-controllable expenses (including,
without limit, real estate taxes, and insurance and utility costs) and on the
tenth (10th) anniversary and each fifth (5th) anniversary thereafter through the
end of the Lease Term and any Extension Term. Tenant shall deliver to Landlord a
Certificate from a senior officer of Tenant (an “Officer’s Certificate”) with
each Percentage Rent payment (or, if no Percentage Rent is then payable, on the
due date therefore) setting forth the calculation of the Percentage Rent payment
for the most recently completed calendar year in the Term. Percentage Rent shall
be subject to confirmation and adjustment, if applicable, as set forth in
Section 3.2.

3.2. Confirmation of Percentage Rent. Tenant shall utilize, or cause to be
utilized, an accounting system for the Tenant’s operations at Cypress Premises
in accordance with customary industry practices, and in accordance with GAAP,
that will accurately record all data necessary to compute Percentage Rent, and
Tenant shall retain, for at least five (5) years after the expiration of each
Lease Year, reasonably adequate records conforming to such accounting system
showing all data necessary to conduct Landlord’s Audit and to compute Percentage
Rent for the applicable Lease Year. Landlord shall have the right, for a period
of two (2) years

 

- 27 -



--------------------------------------------------------------------------------

following each Lease Year, from time to time, by its accountants or
representatives at its cost, to audit such information in connection with
Landlord’s Audit, and to examine all Tenant’s records (including supporting data
and sales and excise tax returns) reasonably required to complete Landlord’s
Audit and to verify Percentage Rent, subject to any prohibitions or limitations
on disclosure of any such data under Legal Requirements. Tenant shall produce
all such Tenant records at the Cypress Premises, or otherwise in a single
location in Vancouver, British Columbia. If any Landlord’s Audit discloses a
deficiency in the payment of Percentage Rent, and either Tenant agrees with the
results of Landlord’s Audit or the matter is otherwise determined or
compromised, Tenant shall forthwith pay to Landlord the amount of the
deficiency, as finally agreed or determined, together with interest at the
Interest Rate from the date when said payment should have been made to the date
of payment thereof. If any Landlord’s Audit discloses a deficiency in the
determination or reporting of Gross Revenue, which, as finally agreed or
determined, exceeds five percent (5%), Tenant shall pay the costs of the portion
of Landlord’s Audit allocable to the determination of such Revenues (the
“Revenue Audit”). Any proprietary information obtained by Landlord pursuant to
the provisions of this Section shall be treated as confidential, except that
such information may be used, subject to appropriate confidentiality safeguards,
in any litigation or arbitration between the parties and except further that
Landlord may disclose such information to prospective lenders, investors and
underwriters and to any other persons to whom disclosure is necessary to comply
with applicable laws, regulations and government requirements. The obligations
of Tenant contained in this Section shall survive the expiration or earlier
termination of this Lease. Any dispute as to the existence or amount of any
deficiency in the payment of Percentage Rent as disclosed by Landlord’s Audit
shall, if not otherwise settled by the parties, be submitted to arbitration.

 

- 28 -



--------------------------------------------------------------------------------

3.3. Additional Charges. In addition to the Minimum Rent and Percentage Rent,
Tenant also will pay and discharge as and when due and payable all other
amounts, liabilities, obligations and Impositions, including without limitation
all fees and charges due from time to time under the Cypress Permit. In the
event of any failure on the part of Tenant to pay any of those amounts,
liabilities, obligations and Impositions, Tenant also will promptly pay and
discharge every fine, penalty, interest and cost that may be added for
non-payment or late payment of such items (all of the foregoing amounts,
liabilities, obligations and Impositions referred to in this Section 3.3 shall
be deemed to be additional rent payable by Tenant hereunder and being referred
to herein collectively as the “Additional Charges”), and Landlord shall have all
legal and contractual rights, powers and remedies provided either in this Lease
or by statute or otherwise in the case of non-payment of the Additional Charges
as in the case of non-payment of the Minimum Rent. If any installment of Minimum
Rent, Percentage Rent or Additional Charges (but only as to those Additional
Charges that are payable directly to Landlord) shall not be paid on its due
date, Tenant will pay Landlord within fifteen (15) days of demand, as Additional
Charges, an amount equal to the interest computed at the Interest Rate on the
amount of such installment, from the due date of such installment to the date of
payment thereof. If Tenant fails to timely pay any Additional Charges due to any
third party Entity (e.g. payment for fees required to be paid to the Province on
account of the Cypress Permit), Landlord may pay such third party Entity and
will be reimbursed by Tenant on demand the amount paid by Landlord, plus
interest at the Interest Rate from the date of such payment by Landlord until
reimbursement by Tenant. To the extent that Tenant pays any Additional Charges
to Landlord pursuant to the requirements of this Lease, Tenant shall be relieved
of its obligation to pay such Additional Charges to the Entity to which they
would otherwise be due and Landlord shall pay the same from monies received from
Tenant and any interest or penalties resulting from late payment thereof that is
the responsibility of the Landlord shall be borne by the Landlord.

 

- 29 -



--------------------------------------------------------------------------------

3.4. Payment of Impositions.

A. Subject to Article 8 relating to permitted contests, Tenant shall pay, or
cause to be paid, all Impositions before any fine, penalty, interest or cost
(other than any opportunity cost as a result of a failure to take advantage of
any discount for early payment) may be added for non-payment, such payments to
be made directly to the Province and other taxing authorities where feasible,
and shall promptly, upon request, furnish to Landlord copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If any
such Imposition may, at the option of the taxpayer, lawfully be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Tenant may exercise the option to pay the same (and any accrued
interest on the unpaid balance of such Imposition) in installments and, in such
event, shall pay such installments during the Term as the same become due and
before any fine, penalty, premium, further interest or cost may be added
thereto. Landlord, at its expense, shall, to the extent required or permitted by
Applicable Law, prepare and file all tax returns and pay all taxes due in
respect of Landlord’s net income, gross receipts (from any source other than the
Rent received by Landlord from Tenant), sales and use, single business, ad
valorem, franchise taxes and taxes on its capital stock, and Tenant, at its
expense, shall, to the extent required or permitted by Applicable Laws, prepare
and file all other tax returns and reports in respect of any Imposition as may
be required by Government Agencies. If any refund shall be due from any taxing
authority in respect of any Imposition paid by Tenant, the same shall be paid
over to or retained by Tenant if no

 

- 30 -



--------------------------------------------------------------------------------

Event of Default shall have occurred hereunder and be continuing. If an Event of
Default shall have been declared by Landlord and be continuing, any such refund
shall be paid over to or retained by Landlord to be held by Landlord subject to
a resolution of any dispute of same between Landlord and Tenant. Landlord and
Tenant shall, upon request of the other, provide such data as is maintained by
the party to whom the request is made with respect to the Cypress Premises as
may be necessary to prepare any required returns and reports. It is Landlord and
Tenant’s intent that none of the Leased Property be personal property for any
purpose, and in the event Government Agencies classify any property covered by
this Lease as personal property, such personal property shall be deemed to be
removed from this Lease but will then automatically be added to the leased
property under the Personal Property Lease. Landlord shall provide Tenant with
copies of assessment notices in sufficient time for Tenant to prepare a protest,
which Landlord shall file upon the Tenant’s request. Landlord may, upon notice
to Tenant, at Landlord’s option and at Landlord’s sole expense, appeal, protest,
or institute such other proceedings (in its or Tenant’s name) as Landlord may
deem appropriate to effect a reduction of assessments and Tenant shall fully
cooperate with Landlord in such protest, appeal or other action.

B. Landlord shall give prompt Notice to Tenant of all Impositions payable by
Tenant hereunder of which Landlord at any time has received notice and as to
which Tenant has received no other notice; provided, however, that Landlord’s
failure to give any such notice shall in no way diminish Tenant’s obligation
hereunder to pay such Impositions (except that Landlord shall be responsible for
any interest or penalties incurred as a result of Landlord’s failure promptly to
forward the same).

 

- 31 -



--------------------------------------------------------------------------------

C. In addition, Tenant shall timely pay at or before the time such become due
and payable without duplication, the following with respect to the period from
and after the Commencement Date (while remaining solely liable and paying for
such during the period prior to the Commencement Date pursuant to the Asset
Purchase Agreement):

(i) Utility Charges. All charges for electricity, power, gas, oil, water and
other utilities used in connection with the Cypress Premises that are not
included within the definition of “Impositions”.

(ii) Insurance Premiums. All premiums for the insurance coverage required to be
maintained pursuant to Article 9;

(iii) Other Charges. All other amounts, liabilities and obligations arising in
connection with the Cypress Permit, the Cypress Premises, the Leased Property
and Tenant’s obligations in connection herewith not already covered by the
definition of Impositions, except those obligations expressly assumed by
Landlord pursuant to the provisions of this Lease or expressly stated not to be
an obligation of Tenant pursuant to this Lease.

D. If Tenant pays or causes to be paid any Additional Charges attributable to
periods after the end of the Term, whether upon expiration or sooner termination
of this Lease, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such Additional Charges that are
attributable to any period after the Term to the extent not offset by amounts
due from Tenant to Landlord.

3.5. Late Payment of Rent, Etc. If any installment of Minimum Rent, Percentage
Rent or Additional Charges shall not be paid within five (5) days after its due
date, Tenant shall

 

- 32 -



--------------------------------------------------------------------------------

pay Landlord, within five (5) days after Landlord’s written demand therefore, as
Additional Charges, a late charge (to the extent permitted by law) computed at
the Interest Rate on the amount of such installment, from the due date of such
installment to the date of payment thereof. To the extent that Tenant pays any
Additional Charges directly to Landlord or any Secured Party pursuant to any
requirement of this Lease, Tenant shall be relieved of its obligation to pay
such Additional Charges to the Entity to which they would otherwise be due and
Landlord shall pay when due, or cause the applicable Secured Party to pay when
due, such Additional Charges to the Entity to which they are due. In the event
of any failure by Tenant to pay any Additional Charges when due, except as
expressly provided in Section 3.3 with respect to permitted contests pursuant to
Article 8, Tenant shall promptly pay (unless payment thereof is in good faith
being contested and enforcement thereof is stayed) and discharge, as Additional
Charges, every fine, penalty, interest and cost which may be added for
non-payment or late payment of such items. Landlord shall have all legal and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of non-payment of the Additional Charges as in
the case of non-payment of the Minimum Rent and Percentage Rent.

3.6. Triple Net Lease. The Rent shall be absolutely net to Landlord so that this
Lease shall yield to Landlord the full amount of the installments or amounts of
the Rent throughout the Term, subject to any other provisions of this Lease
which expressly provide otherwise. This Lease is a net Sub-Permit and Lease and,
except to the extent otherwise expressly specified in this Lease, it is agreed
and intended that Rent payable hereunder by Tenant shall be paid without notice,
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension, deferment, diminution or reduction and that Tenant’s obligation to
pay all such amounts, throughout the Term and all applicable Extension Terms is
absolute and unconditional and

 

- 33 -



--------------------------------------------------------------------------------

except to the extent otherwise expressly specified in this Lease, the respective
obligations and liabilities of Tenant and Landlord hereunder shall in no way be
released, discharged or otherwise affected for any reason, including without
limitation: (a) any defect in the condition, merchantability, design, quality or
fitness for use of the Cypress Premises, the Leased Property or any part
thereof; or the failure of the Cypress Premises or Leased Property to comply
with all Applicable Laws, including any inability to occupy or use the Cypress
Premises by reason of such non-compliance; (b) any damage to, removal,
abandonment, salvage, loss, Expropriation, theft, scrapping or destruction of or
any requisition or taking of the Cypress Premises, the Leased Property or any
part thereof, or any environmental conditions on the Cypress Premises or any
property in the vicinity of the Cypress Premises; (c) any restriction,
prevention or curtailment of or interference with any use of the Cypress
Premises, the Leased Property, or any part thereof, including any interference
with the operations at Cypress Premises as contemplated by the VANOC Agreement;
(d) any defect in title to or rights to the Cypress Premises or Leased Property
or any Lien on such title or rights to the Cypress Premises or Leased Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant or any other Person, or
any action taken with respect to this Lease by any trustee or receiver of Tenant
or any other Person, or by any court, in any such proceeding; (g) any right or
claim that Tenant has or might have against any Person, including without
limitation Landlord (other than a monetary default) or any vendor, manufacturer,
contractor of or for the Cypress Premises or the Leased Property; (h) any
failure on the part of Landlord or any other Person to perform or comply with
any of the terms of this Lease, or of any other agreement; (i) any invalidity,

 

- 34 -



--------------------------------------------------------------------------------

unenforceability, rejection or disaffirmance of this Lease by operation of law
or otherwise against or by Tenant or any provision hereof; (j) the impossibility
of performance by Tenant or Landlord, or both; (k) any action by any court,
administrative agency or other Government Agencies; (l) any interference,
interruption or cessation in the use, possession or quiet enjoyment of the
Cypress Premises or otherwise; or (m) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether foreseeable or unforeseeable,
and whether or not Tenant shall have notice or knowledge of any of the
foregoing; provided, however, that the foregoing shall not apply or be construed
to restrict Tenant’s rights in the event of any act or omission by Landlord
constituting gross negligence or willful misconduct for which the Tenant is not
insured or required to be insured hereunder. Except as specifically set forth in
Sections 2.4, 2.5, 10.4 and 18 of this Lease, this Lease shall be non-cancelable
by Tenant for any reason whatsoever and, except as expressly provided in
Sections 2.4, 2.5, 10.4 and 18 of this Lease, Tenant, to the extent now or
hereafter permitted by Applicable Laws, waives all rights now or hereafter
conferred by statute or otherwise to quit, terminate or surrender this Lease or
to any diminution, abatement or reduction of Rent payable hereunder. Except as
specifically set forth in Sections 5.2 and 5.3 of this Lease, under no
circumstances or conditions shall Landlord be expected or required to make any
payment of any kind hereunder or have any obligations with respect to the use,
possession, control, maintenance, alteration, rebuilding, replacing, repair,
restoration or operation of all or any part of the Cypress Premises, and Tenant
expressly waives the right to require any such action at the expense of Landlord
pursuant to any law, except as otherwise expressly set forth in Sections 5.2 and
5.3 of this Lease.

 

- 35 -



--------------------------------------------------------------------------------

3.7. Sales Tax.

A. In addition to the Rent payable hereunder, the Tenant will pay to the
Landlord, or if required by the Landlord directly to the taxing authority in the
manner specified by the Landlord, the full amount of all Sales Taxes imposed on
the Tenant in respect of the Rent payable by the Tenant under this Lease or in
respect of the rental of space by the Tenant under this Lease. Sales Tax so
payable by the Tenant will: (i) be calculated by the Landlord in accordance with
the applicable legislation; (ii) be paid by the Tenant at the same time as the
amounts to which the Sales Tax applies are payable to the Landlord under the
terms of this Lease; and (iii) despite anything else in this Lease, be
considered not to be Rent, but the Landlord shall have all of the same remedies
for and rights of recovery with respect to such amounts as it has for
non-payment of Rent under this Lease or at law. The Landlord will be responsible
for remitting to the appropriate Governmental Authority all Sales Tax paid by
Tenant to Landlord pursuant to this Section 3.7A in accordance with applicable
legislation. If a deposit is forfeited to the Landlord, or an amount becomes
payable to the Landlord due to a default or as consideration for a modification
of this Lease, and the applicable legislation deems a part of the deposit or
amount to include Sales Tax, the deposit or amount will be increased and the
increase paid by the Tenant so that the Landlord will receive the full amount of
the forfeited deposit or other amount payable without encroachment by any deemed
Sales Tax portion.

B. All Capital Expenditures including without limitation, all amounts that are
expended from the Capital Renewals Reserve or which are funded by Landlord and
expended by Tenant will include Sales Tax payable by Tenant or Landlord, as the
case

 

- 36 -



--------------------------------------------------------------------------------

may be, less the amount of any credits, rebates, refunds or similar benefits to
which Tenant or Landlord, as applicable, is entitled in respect of such payment
of Sales Tax (for the purposes of this Section 3.7, “Net Sales Tax”). For
greater certainty, all Capital Expenditures that are approved by the Landlord in
accordance with Section 5.2B and expended in accordance with Section 5.3, will
include Net Sales Tax payable in connection with such expenditures and funding,
and the amount of such Net Sales Tax will be included in the aggregate
additional Landlord Expenditures to be paid by the Tenant in accordance with
Section 5.3. Tenant shall advance to Landlord in trust such amounts as are
necessary to satisfy such Net Sales Tax payable. The Landlord will hold such
advances in trust and will be responsible for remitting to the appropriate
Governmental Authority all Sales Tax paid by Tenant to Landlord pursuant to this
Section 3.7B in accordance with the applicable legislation.

C. To the extent that the applicable legislation imposes Sales Tax on Landlord
in respect of any services provided by Tenant to the benefit of the Landlord in
respect of Capital Expenditures that are approved by the Landlord in accordance
with Section 5.2B or Section 5.3 and expended in accordance with Sections 5.2C
or 5.3, Landlord shall advance to Tenant in trust such amounts as are necessary
to satisfy such Sales Tax payable under applicable legislation and such advance
will be in addition to, and not included in the amounts described in
Section 3.7(B). Tenant will hold such advances in trust and will be responsible
for remitting to the appropriate Governmental Authority all Sales Tax payable by
Landlord to Tenant pursuant to this Section 3.7(C) in accordance with the
applicable legislation.

 

- 37 -



--------------------------------------------------------------------------------

D. Tenant will be responsible for collecting and remitting any Sales Tax with
respect to the use and occupancy by any of Tenant’s subtenants of the Cypress
Premises or any part thereof.

E. The Landlord shall have all of the rights and remedies available to it due to
the Tenant’s failure to pay Sales Tax in its entirety and/or in a timely manner
as those rights available to the Landlord for a Tenant Event of Default pursuant
to Section 12.1(e).

3.8. Withholding Tax. Notwithstanding anything else in this Agreement including
without limitation any prohibition on abatement, hold-back or set-off of Rent,
the Landlord acknowledges and agrees that the Tenant may withhold Rent or other
amounts payable to Landlord hereunder, or portions thereof, if it is required to
do so by any Applicable Laws including without limitation pursuant to Part XIII
of the Income Tax Act (Canada) as such legislation may be amended, modified,
supplemented or replaced (“Withholding Tax”). The Tenant covenants and agrees
that the amount of Withholding Tax to be withheld in respect of amounts to be
paid to the Landlord hereunder shall be determined by applying the applicable
rate of withholding to the amount available for payment to the Landlord as
reflected on the relevant Form NR6 filed with and approved by the appropriate
Governmental Authority in respect of each Lease Year in accordance with
Section 8.2. Any amounts so withheld or paid on behalf of or with respect to the
Landlord pursuant to this Section 3.8 including such amounts directed to be paid
by the Landlord pursuant to Section 3.1, shall be deemed to have been paid to
the Landlord.

3.9. Deposit of Prepaid Minimum Rent. If Tenant at Tenant’s option delivers to
Landlord one month’s prepaid Minimum Rent with written direction that the amount
is to be held and applied pursuant to the provisions of this Section 3.9 as a
Deposit for payment of Minimum Rent( the “Deposit”), Landlord will put such
Deposit in a separate interest bearing

 

- 38 -



--------------------------------------------------------------------------------

account, with interest, subject to this Section 3.9, accruing to the benefit of
the Tenant and Landlord will not commingle such funds. The Deposit amount will
be applied by Landlord to the payment of Minimum Rent in the event that :
(i) Tenant is delinquent in the payment of any installment of Minimum Rent, and
(ii) Landlord has delivered to Tenant a written notice of nonpayment of such
installment, and (iii) Tenant has failed to cure the payment default within the
cure period allowed in this Lease. Tenant will not be deemed in default for
failing to pay any single installment of Minimum Rent so long as Landlord has in
its possession an unapplied Deposit in an amount sufficient to pay in full such
delinquent installment. Landlord will notify Tenant in writing of any such
application of the Deposit upon such application. At the expiry of this Lease or
earlier termination pursuant to the exercise by the Tenant of its Buyback Option
under the Buyback Option Agreement, the Landlord will return to the Tenant any
unused Deposit plus all interest accrued thereon, provided the Tenant is current
on all Rent payments. If the Lease is terminated by the Landlord as a result of
an Event of Default then the Landlord may apply the Deposit and any accrued
interest thereon upon such termination to any damages, losses or costs suffered
or incurred by the Landlord as a result of such Event of Default and termination
provided that the Landlord provides to the Tenant written evidence of such
damages, losses or costs and returns to the Tenant any unused portion thereof.

4. USE OF THE CYPRESS PREMISES.

4.1. Permitted Use.

A. Tenant shall at all times during the Term and at any other time that Tenant
shall be in use and occupancy of the Cypress Premises, continuously use and
operate the Cypress Premises and the Leased Property solely for commercial
purposes in compliance with the terms of the Cypress Permit but recognizing and
subject to the VANOC

 

- 39 -



--------------------------------------------------------------------------------

Agreement and shall use reasonable commercial efforts to seek to maximize Gross
Revenues. Tenant shall not use the Cypress Premises, the Leased Property or any
portion thereof for any other use without the prior written consent of Landlord.
No use shall be made or permitted to be made of the Cypress Premises or the
Leased Property and no acts shall be done thereon which will cause the
cancellation of any insurance policy covering the Cypress Premises, the Leased
Property or any part thereof (unless another adequate policy is available), and
Tenant shall not sell or otherwise provide or permit to be kept, used or sold in
or about the Cypress Premises any article which may be prohibited by law or by
the standard form of fire insurance policies, or any other insurance policies
required to be carried hereunder, or fire underwriter’s regulations. Tenant
shall, at its sole cost, comply with all Insurance Requirements. Further, Tenant
shall not take or omit to take any action, the taking or omission of which
materially impairs the value or the usefulness of the Cypress Premises, the
Leased Property, or any part thereof for its Permitted Use.

B. Tenant shall proceed with all due diligence and exercise commercially
reasonable efforts to obtain and maintain all approvals necessary to
continuously use and continuously operate the Cypress Premises and Leased
Property for its Permitted Use under Applicable Laws. Landlord shall reasonably
cooperate with Tenant in this regard, at no expense to Landlord, including
executing all applications and consents required to be signed by Landlord, to
which Landlord has no reasonable objection, in order for Tenant to obtain and
maintain such approvals.

C. Tenant shall not use or suffer or permit the use of the Cypress Premises or
Leased Property for any unlawful purpose. Tenant shall not commit or suffer to
be committed any waste on the Cypress Premises, or cause or permit any unlawful
nuisance

 

- 40 -



--------------------------------------------------------------------------------

thereon or therein. Except as may be required by law or any order of a Court
having jurisdiction over the Cypress Premises, Tenant shall not permit the
Cypress Premises, the Leased Property, or any portion thereof, to be used in
such a manner as might reasonably impair Landlord’s rights or title thereto or
to any portion thereof, or may reasonably allow a claim or claims for adverse
usage or adverse possession by any person or implied dedication of the Cypress
Premises, the Leased Property or any material portion thereof provided that any
claims of aboriginal rights or title made by or on behalf of any aboriginal
group which do not materially impair the Landlord’s rights or title to the
Cypress Premises under the Permit or Tenant’s operations at the Cypress Premises
shall not be a breach of this section 4.1.

4.2. Compliance with Legal/Insurance Requirements, Etc. Subject to the
provisions of Article 8, Tenant, at its sole expense, shall (i) comply with all
Legal Requirements and Insurance Requirements, and with all reasonable
requirements of Secured Loan Documents which do not materially impair Tenant’s
operations or cause Tenant to incur any substantial expense, in respect of the
use, operation, maintenance, repair, alteration and restoration of the Leased
Property, (ii) comply with all Permitted Encumbrances; and (iii) comply with all
appropriate licenses, and other authorizations and agreements (including the
VANOC Agreement) required for, or in respect of, any use of the Leased Property,
if any, then being made and which are material to the operation of the Leased
Property, and for the proper operation and maintenance of the Leased Property
and each part thereof. Notwithstanding the foregoing, the Tenant will have no
obligation to comply, or liability for non-compliance, if such non-compliance is
a result of the Landlord exercising its discretion not to consent, to the
detriment of the Tenant, to a course of action by the Tenant as requested by the
Tenant pursuant to the terms of this Lease.

 

- 41 -



--------------------------------------------------------------------------------

4.3. Environmental Matters.

A. In the event of the discovery of Hazardous Materials on any portion of the
Cypress Premises during the Term, Tenant shall undertake appropriate and prudent
actions to promptly remove such Hazardous Materials, together with all
contaminated soil and containers, and shall otherwise remedy the problem in
accordance with all Environmental Laws without duplication in connection with
any other agreements between Tenant and Landlord in respect of indemnification
for environmental matters. Tenant shall indemnify, defend and hold Landlord
harmless from and against all loss, costs, liability and damage (including,
without limitation, engineers’ and legal fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on the Cypress
Premises; and this obligation of Tenant shall survive termination of this Lease
for the applicable period of any statute of limitations.

B. Each party shall promptly notify the other party concerning the presence of
any Hazardous Materials on or under the Cypress Premises, in violation of
Applicable Laws, of which the notifying party has knowledge; provided, however,
that unless required by Legal Requirements, the parties shall otherwise maintain
such information confidential.

4.4. Negative Covenants. Tenant covenants and agrees with Landlord that Tenant
will not during the Term without the prior written consent of Landlord:

 

  (a) engage in any activities of a material nature other than the operation of
the Cypress Premises and all necessary or advisable activities related thereto;

 

- 42 -



--------------------------------------------------------------------------------

  (b) incur, assume or otherwise become liable to pay any Financial Indebtedness
other than that certain guaranty granted by the Tenant to JP Morgan Chase Bank,
N.A. as administrative agent for certain banks, LaSalle Bank Midwest National
Association, as syndication agent and General Electric Capital Corporation, as
co-administrative agent; provided, however, that Tenant may incur, assume or
otherwise become liable to pay Financial Indebtedness up to a maximum of
U.S.$1,500,000, in the aggregate for both the Tenant and Skylift, but only for
working capital necessary to finance inventory and other working capital needs
of Tenant; further provided that in any event none of such Financial
Indebtedness shall be secured by any sublease, assignment, lien, security or
other interest in the Tenant’s rights, title or interest under this Lease;

 

  (c) sell or agree to sell or otherwise dispose of or assign any of its
interest in this Lease other than in accordance with the provisions of
Section 15.1;

 

  (d) enter into any material agreement or contract involving more than
U.S.$100,000.00 in annual cost or value during the initial Lease Year (with such
U.S.$100,000 threshold amount to be increased by three percent (3%), on a
compounded basis, for each succeeding Lease Year) that is not approved in
advance by the Landlord;

 

  (e) incur in any calendar year, an aggregate of Capital Expenditures at the
Cypress Premises that exceed the aggregate amounts budgeted for Capital
Expenditures in the Capital Reserve Budget (other than Capital Expenditures due
to Emergency Requirements and Capital Expenditures approved in advance by
Landlord);

 

- 43 -



--------------------------------------------------------------------------------

  (f) enter into any joint venture (regardless of the form of joint venture) or
any co-ownership arrangement;

 

  (g) enter into any future sublease in respect of the Cypress Premises in
breach of the Secured Loan Documents; or

 

  (h) enter into any management agreement or leasing agreement with respect to
the Cypress Premises or the Leased Property.

4.5. Nature Of Relationship. Nothing contained in this Lease shall be deemed to
create any relationship between the Landlord and Tenant other than the
relationship of landlord and tenant.

4.6. Application of Cypress Permit. Notwithstanding anything else contained
herein, Tenant covenants and agrees in favour of the Landlord that:

 

  (a) it shall assume, observe, perform and be bound by all of the terms,
covenants, conditions, agreements and obligations of the Landlord, as assignee
of the VANOC Agreement and as Permittee under the terms of the Cypress Permit,
from time to time, including without limitation the payment of all permit fees
under the Cypress Permit.

 

  (b) it shall not do or neglect to do any act or thing which would bring about
any breach of any of the provisions of the Cypress Permit and/or the VANOC
Agreement at any time;

 

  (c) it shall comply with the Permitted Encumbrances and all encumbrances in
connection with the Cypress Premises and the Leased Property;

 

- 44 -



--------------------------------------------------------------------------------

  (d)

all services, utilities, repairs (structural or otherwise), replacements,
rebuilding, maintenance, restorations, parking facilities, equipment, security
services and access to and from the Cypress Premises and the Leased Property and
any insurance coverage and any other obligations of the Province under the
Cypress Permit, if any, deriving from the provisions of the Cypress Permit will
in fact be provided by the Province pursuant to the Cypress Permit or VANOC
pursuant to the VANOC Agreement and Landlord shall have no obligation during the
Term or ever to provide any such services, utilities, repairs (structural or
otherwise), replacements, rebuilding, maintenance, restorations, parking
facilities, equipment, security services, insurance or access and/or to perform
such other obligations to the Tenant. Tenant covenants and agrees to look solely
to the Province or VANOC for the furnishing of such services, utilities, repairs
(structural or otherwise), replacements, rebuilding, maintenance, restorations,
parking facilities, equipment, security services, insurance, access and/or the
performance of such other obligations that are to be provided by the Province
under the Cypress Permit. If the Province or VANOC shall default in any of its
material obligations to the Landlord with respect to the Cypress Premises and/or
the Leased Property, the Landlord at Landlord’s option and expense may seek to
enforce the Landlord’s rights, or the Tenant on behalf of Landlord and at the
sole cost, risk and expense of Tenant, may attempt to enforce Landlord’s rights
against the Province or VANOC. In the event that Tenant shall seek on

 

- 45 -



--------------------------------------------------------------------------------

 

behalf of Landlord to enforce the Permit or the VANOC Agreement, any settlement
of such action shall be subject to the prior written consent and approval of the
Landlord, and Tenant shall indemnify and save harmless the Landlord from any
costs, liability, damages, or expenses suffered or incurred by Landlord in so
doing;

 

  (e) wherever, in the Cypress Permit or the VANOC Agreement, a covenant
benefiting the operations of the Tenant at the Cypress Premises is made by the
Province or VANOC, as the case may be, in favour of the Permittee under the
Cypress Permit or the other party under the VANOC Agreement (in each case being
the Landlord), for so long as this Lease shall remain in effect and free of a
Tenant Event of Default, such covenant shall be deemed to be made by VANOC or
the Province (and not by Landlord) in favour of Tenant as well as Landlord; .

 

  (f) if any term of this Lease is directly contradictory to any term of the
Cypress Permit or the VANOC Agreement, the term of the Permit or the VANOC
Agreement, as the case may be, shall prevail and, without limiting the
generality of the foregoing, any requirements of the Minister or any other
Government Agency having authority under or pursuant to the Cypress Permit or
with respect to the Cypress Premises and including any statute, regulations,
rules, guidelines, ordinances, decrees, treaties, policies or notices having the
force of law, shall prevail over the terms of this Lease.

 

- 46 -



--------------------------------------------------------------------------------

4.7. Equipment Lease. Tenant shall not enter into any equipment lease that is
not a capital lease for equipment having a fair market value exceeding
U.S.$50,000, or annual lease expense exceeding U.S.$50,000, without the prior
written consent of Landlord, and all such Equipment Leases shall expressly
authorize a turnover to Landlord or its designee of such equipment and Equipment
Lease pursuant to the terms of the Turnover Agreement. Tenant agrees to turn
over delivery of such equipment to Landlord or its designee in good operating
condition and repair at the termination of this Lease. The dollar limits in this
Section 4.7 shall increase annually by 3%, compounded annually.

4.8. Limitations on Tenant’s Exercise of Authority. Notwithstanding the
appointment and general grant of authority in Section 2.3 above, Tenant agrees
with Landlord that, without Landlord’s prior written consent, Tenant shall not
agree to any amendment, modification, restatement, or replacement of, or
supplemental agreement with respect to the Cypress Permit or the VANOC
Agreement, or to the waiver or termination of any material obligation of any
other party thereto. Without Landlord’s prior written consent, the Tenant will
neither perform any act nor make any decision that could result in any material
increase in liability to Landlord or adverse financial impact to the Landlord or
Tenant. Without limiting the foregoing, Tenant shall not participate in or
permit the construction or installation of any Improvements other than those
expressly contemplated by the terms of the VANOC Agreement (as such Agreement
may hereafter be modified and amended). Landlord agrees that it will promptly
review any proposed amendment, modification, restatement, replacement, or
supplemental agreement with respect to the Cypress Permit or the VANOC Agreement
that is recommended by Tenant, and if approved by Landlord will execute same as
and when required or appropriate. Tenant will keep Landlord regularly and timely
informed with respect to any

 

- 47 -



--------------------------------------------------------------------------------

material acts or decisions made by Tenant affecting the Cypress Permit or VANOC
Agreement and as to the performance by Tenant and by the other parties to the
Cypress Permit and VANOC Agreement of the obligations thereunder. Copies of all
correspondence by Tenant and its employees, agents and consultants with the
Province or VANOC shall be retained by Tenant and delivered to Landlord promptly
upon request.

5. REPAIRS, MAINTENANCE AND REPLACEMENTS

5.1. Repairs and Maintenance Costs.

A. Tenant shall at Tenant’s sole cost and expense, (i) maintain the Cypress
Premises and the Leased Property in good repair and working condition, clean and
attractive to tourists and skiers, and in accordance with all safety and
maintenance requirements of Government Agencies and shall make such maintenance,
repairs and alterations as necessary for such purposes, (ii) cause inspections
to be made of all lift equipment on a regular basis in accordance with all
requirements of Government Agencies, and (iii) not commit waste or permit
impairment or deterioration of the Cypress Premises or the Leased Property
(normal wear and tear excepted); (iv) not abandon the Cypress Premises or Leased
Property; (v) comply in all material respects with all Applicable Laws
applicable to the Cypress Premises and the Leased Property; (vi) provide prompt
written notification to Landlord of any material adverse change to the Cypress
Premises and Leased Property, such as a major avalanche or landslide, or any
other material change to any environmental condition, including, without
limitation, a material change in the presence of biocontaminants, such as mold;
(vii) promptly undertake appropriate assessment, remedial and preventative
actions sufficient to meet any guidelines or regulations adopted by applicable
Government Agencies or standards

 

- 48 -



--------------------------------------------------------------------------------

generally employed by well-operated Canadian ski resorts in the region in
connection with the safety of the ski operations and operating equipment. In the
event of mold contamination in any Improvement on the Cypress Premises, Tenant
shall undertake or cause to be undertaken at Tenant’s sole cost and expense
(a) removal of the mold, (b) abatement of the underlying cause of mold
(including water intrusion), and (c) repair of any leaks and associated water
damage at the Cypress Premises; except that:

(i) Tenant shall be obligated to undertake with respect to the mold
contamination identified prior to the date of this Lease only such remediation
as is specified in accordance with the separate written agreement of the
Landlord and Tenant; and

(ii) Tenant shall be obligated to undertake the full remediation described in
this section with respect to mold that is hereafter found in any buildings
existing at the Cypress Premises on the date of this Lease only if the presence
of the mold is at levels that are in excess of the standard for human health as
set out in applicable Environmental Laws or if action is reasonably determined
by Landlord’s advisers to be advisable in accordance with Environmental Laws to
avoid future adverse health effects therefrom.

B. If Landlord notifies Tenant in writing of the need for Tenant to undertake
repairs and maintenance in accordance with the provisions of this Section 5.1,
specifying the items of repair or maintenance in question, Tenant shall respond
within ten (10) Business Days as to Tenant’s planned course of action with
respect to the specific items identified by Landlord, or as to such items which
Landlord feels are inappropriate, except in the case of an emergency in which
event the Tenant shall respond as quickly as the

 

- 49 -



--------------------------------------------------------------------------------

emergency requires. If Tenant disputes the Landlord’s determination that repair
or maintenance is needed, or otherwise fails thereafter to promptly undertake
such repairs and maintenance identified by Landlord, Landlord may at Landlord’s
option request arbitration for resolution of the dispute. Landlord shall not
have the right to terminate the Lease as a result of such repair or maintenance
failure, but shall have the right to specific performance of the Tenant’s
obligations if the arbitrator so awards it. If the arbitrator awards specific
performance to Landlord, such award shall be binding upon the Tenant and
enforceable in the courts of the Province. The prevailing party in any such
arbitration and in obtaining of a court order shall be entitled to all costs and
expenses incurred in connection with the enforcement of Tenant’s obligations
under this Section 5.1. If the arbitrator or courts does not specify the time
within which such repair or maintenance must be carried out, then the Tenant
shall present a plan for rectification to the Landlord and shall promptly carry
out such plan, acting reasonably.

5.2. Capital Renewals Reserve.

A. Landlord and Tenant shall establish a reserve account in Landlord’s name,
with Tenant’s designee(s) as signatory on the account (the “Capital Renewals
Reserve”), in a bank or similar institution selected by Landlord and reasonably
acceptable to Tenant, to cover the cost of approved Capital Expenditures. The
Capital Renewals Reserve is the exclusive property of the Landlord, but so long
as no Event of Default shall exist hereunder, for which notice has been given to
the Tenant in accordance with Section 12.1, Landlord agrees that Tenant shall be
the sole signatory on the account.

B. Tenant shall prepare an annual estimate (the “Capital Reserve Budget”) of the
Capital Expenditures necessary for the Leased Property and Improvements

 

- 50 -



--------------------------------------------------------------------------------

anticipated during the ensuing Fiscal Year, and shall deliver the Capital
Reserve Budget to Landlord for its review, comment and approval sixty (60 ) days
prior to the end of the Fiscal Year, in each case acting reasonably and taking
into account the operating experience of the Tenant. The Capital Reserve Budget
shall also indicate the estimated time schedule for making such replacements,
renewals, and additions, a reasonable description of items required to be
replaced or added, unit costs and costs in the aggregate, together with such
additional information as Landlord shall reasonably request.

C. In compliance with the approved Capital Reserve Budget, Tenant shall from
time to time expend moneys from the Capital Renewal Reserve as necessary to make
such approved Capital Expenditures as may be required to maintain the
Improvements and Leased Property in good working order and condition and to
improve, modernize or alter the Leased Property or Improvements up to the
balance in the Capital Renewals Reserve. No expenditures will be made in excess
of said balance without the approval of Landlord. In addition, Tenant shall not,
without Landlord’s approval, acting reasonably, make any expenditures from the
Capital Renewals Reserve that, in the aggregate, exceed the total aggregate
amount of expenditures set forth in the then-applicable Capital Reserve Budget;
provided, however, that Tenant shall be authorized to take appropriate remedial
action (including making any necessary expenditures from the Capital Renewals
Reserve above the total aggregate amount set forth in the then-applicable
Capital Reserve Budget), without receiving Landlord’s prior approval, to the
extent immediately required to remedy or respond to any of the Emergency
Requirements (provided further that Tenant shall notify Landlord of any such
remedial action that

 

- 51 -



--------------------------------------------------------------------------------

requires more than a de-minimus expenditure of funds from the Capital Renewals
Reserve and shall promptly deliver to Landlord for Landlord’s approval a revised
Capital Reserve Budget showing how such Capital Reserve Budget is impacted as a
result of such emergency expenditure and how such over-Budget expenditure is to
be resolved ). At the end of each Fiscal Year, any amounts remaining in the
Capital Renewals Reserve shall be carried forward to the next Fiscal Year. The
Capital Renewals Reserve will be kept in an interest-bearing account, and any
interest which accrues thereon shall be retained in the Capital Renewals
Reserve. Interest which accrues on amounts held in the Capital Renewals Reserve,
shall not result in any reduction in the required transfers to the Capital
Renewals Reserve set forth in Section 5.2(B) above, or (2) be included in Gross
Revenues. The Landlord’s funding of the Capital Renewals Reserve pursuant to
this Section 5.2 shall not be deemed an Additional Landlord Expenditure and
shall not result in additional Rent from Tenant. Landlord may at Landlord’s
option from time to time withdraw moneys from the Capital Renewals Reserve
provided that all such withdrawals shall be used for Capital Expenditures
related to the Cypress Premises or the Improvements thereon. Tenant shall
cooperate with Landlord in effecting any such withdrawal.

5.3. Capital Expenditures Exceeding Capital Renewals Reserve. Tenant shall
notify Landlord of the need for any Capital Expenditures determined by Tenant to
be necessary or desirable for the Cypress Premises, or the Improvements thereon.
Tenant will provide to Landlord such information regarding the nature of the
Capital Expenditure as Landlord may request. Landlord shall have no obligation
to fund any such Capital Expenditure exceeding the amount of capital available
in the Capital Renewals Reserve. Landlord may, in Landlord’s Sole

 

- 52 -



--------------------------------------------------------------------------------

Discretion, fund the cost of such excess Capital Expenditure at a mutually
determined Subsequently Agreed Lease Rate. To the extent that Landlord funds any
excess Capital Expenditures under this Section 5.3, all such amounts shall be
Additional Landlord Expenditures and increase the amount of Minimum Rent payable
hereunder for subsequent Fiscal Years. Landlord agrees to review any alternative
financing proposal provided by Tenant for Tenant to finance such excess Capital
Expenditure at Tenant’s sole cost and expense from a party other than the
Landlord and may, in Landlord’s Sole Discretion, approve or refuse to approve
the proposed excess Capital Expenditure and/or such alternative financing
option.

5.4. Ownership of Replacements. All repairs, alterations, improvements, renewals
or replacements made pursuant to this Article 5, and all Improvements shall be
the property of Landlord upon the earlier of affixation or completion, provided
that all Improvements hereafter made under the VANOC Agreement shall become the
property of the Landlord in accordance with the arrangements made pursuant to
the VANOC Agreement, but in any event upon completion of the Olympic and
Paralympic games contemplated thereunder.

5.5. Yield Up. Upon the expiration or sooner termination of this Lease (unless
such termination occurs at the closing after Boyne USA’s exercise of its Buyback
Option pursuant to the Buyback Option Agreement), Tenant shall at Tenant’s sole
cost and expense:

A. prior to vacating the Premises make or cause to be made such maintenance,
repairs, and alterations as may be necessary to put the Leased Property in the
condition required by this Section 5.5; and

B. vacate and surrender the Cypress Premises and deliver the Leased Property to
Landlord in substantially the same condition in which the Cypress Premises and
Leased Property were in on the Commencement Date, except as repaired, replaced,

 

- 53 -



--------------------------------------------------------------------------------

rebuilt, restored, replaced, altered or added to as permitted or required by the
provisions of this Lease, reasonable wear and tear and Expropriation (and
casualty damage, in the event that this Lease is terminated following a casualty
in accordance with Article 10) excepted; and

C. use Tenant’s good faith, commercially reasonable efforts to transfer to
Landlord, and cooperate with Landlord or Landlord’s nominee in connection with
the processing of all applications for transfer to Landlord of, all Licenses and
Permits and other governmental authorizations and all Contracts entered into by
Tenant, including Contracts with Governmental Agencies which may be necessary
for the use and operation of the Cypress Premises and Improvements as then
operated, but excluding utility deposits. Landlord shall indemnify and hold
Tenant harmless for all claims, costs and expenses (including reasonable legal
fees) arising from acts or omissions by Landlord under such Contracts subsequent
to the date of transfer thereof to Landlord; and Tenant shall indemnify and hold
Landlord harmless for all claims, costs and expenses (including reasonable legal
fees) arising from acts or omission by Tenant under such Contracts and/or the
Licenses and Permits prior to the date of transfer thereof to Landlord; and
(ii) Tenant shall re-assign to Landlord or Landlord’s nominee all of its right,
title and interest under all then existing subleases. In addition, any
non-exclusive license pursuant to which Landlord allows Tenant’s use of the
Trademarks shall automatically terminate.

D. Turnover and deliver to CNL TRS all of the personal property required to be
turned over to CNL TRS pursuant to the Turnover Agreement.

5.6. Management Matters. Tenant shall not enter into a management agreement (the
“Management Agreement”) without Landlord’s prior written consent. Any such
Management

 

- 54 -



--------------------------------------------------------------------------------

Agreement shall expressly provide that the Management Agreement and all
provisions thereof are expressly subordinate and subject to the terms of this
Lease, and that the manager shall at all times be an “eligible independent
contractor” as defined in Section 856(d) of the Code. The terms of such
Management Agreement (a) shall not, in Landlord’s and its counsel’s reasonable
opinion, cause the Rent to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code; (b) shall expressly provide that if
Landlord and its counsel reasonably conclude that the terms of the Management
Agreement will have such an effect, then the terms of the Management Agreement
will be modified so that the Management Agreement, in the reasonable opinion of
Landlord and its counsel, does not cause the Rent to be so characterized under
the Code; provided, however, no such modifications shall affect the amount of
management fees or the practical realization of the rights and benefits of the
Manager thereunder; and (c) shall not in the Landlord’s reasonable opinion be
inconsistent with the terms and conditions of any Secured Loan Documents.

6. IMPROVEMENTS, ETC.

6.1. No Liens. Tenant shall not grant a Lien on or security interest in the
Cypress Premises or the Leased Property, or Tenant’s interest under this Lease,
without the prior written consent of Landlord, which consent may be withheld by
Landlord in Landlord’s Sole Discretion.

6.2. Salvage. Other than Tenant’s Personal Property, all materials which are
scrapped or removed in connection with the making of repairs, alterations,
improvements, renewals, replacements and additions pursuant to Article 5 shall
be disposed of by Tenant and the net proceeds thereof, if any, shall be
deposited into the Capital Reserve Account.

 

- 55 -



--------------------------------------------------------------------------------

7. LIENS.

Subject to Article 8, Tenant shall not directly or indirectly, create or allow
to remain, and shall promptly discharge, at its expense, any Lien, encumbrance,
attachment, title retention agreement or claim upon the Cypress Premises, the
Leased Property, or Tenant’s interest under this Lease, or any attachment, levy,
claim or encumbrance in respect of the Rent, other than (a) Permitted
Encumbrances, (b) restrictions, Liens and other encumbrances which are consented
to in writing by Landlord, (c) Liens for those taxes of Landlord which Tenant is
not required to pay hereunder, (d) subleases, if any, permitted by Article 15,
(e) Liens for Impositions or for sums resulting from non-compliance with Legal
Requirements so long as (i) the same are not yet due and payable, or (ii) are
being contested in accordance with Article 8, (f) Liens of mechanics, laborers,
materialmen, suppliers or vendors incurred in the ordinary course of business
that are not yet due and payable (but will be paid in full by Tenant or Manager)
or are for sums that are being contested in accordance with Article 8, (g) any
Secured Loan Documents or other Liens which are the responsibility of Landlord
pursuant to the provisions of Article 11, and (h) Landlord’s Liens.

8. PERMITTED CONTESTS

8.1. Right to Contest. Tenant shall have the right at Tenant’s sole cost and
expense to contest the amount or validity of any Imposition, Legal Requirement,
Insurance Requirement, Environmental Obligation, Lien, attachment, levy,
encumbrance, charge or claim (collectively, “Claims”) as to the Cypress Premises
and Leased Property, by appropriate legal action or proceedings, conducted in
good faith and with due diligence, provided that (a) the foregoing shall in no
way be construed as relieving, modifying or extending Tenant’s obligation to pay
any Claims required hereunder to be paid by Tenant as finally determined,
(b) such contest shall not

 

- 56 -



--------------------------------------------------------------------------------

cause Landlord or Tenant to be in default under any Secured Loan Documents, deed
of trust or other agreement encumbering the Cypress Premises or any part thereof
and Tenant shall not contest any requirement set forth in the Secured Loan
Documents, (c) no part of the Cypress Premises, the Leased Property nor any Rent
therefrom shall be in any immediate danger of sale, forfeiture, attachment or
loss, and (d) Tenant hereby indemnifies and holds harmless Landlord from and
against any cost, claim, damage, penalty or reasonable expense, including
reasonable legal fees, incurred by Landlord in connection therewith or as a
result thereof. Landlord agrees to join in any such proceedings if required
legally to prosecute such contest, provided that Landlord shall not thereby be
subjected to any liability therefore (including, without limitation, for the
payment of any costs or expenses in connection therewith) unless Tenant agrees
to assume and indemnify Landlord with respect to the same. Tenant shall be
entitled to any refund of any Claims and such charges and penalties or interest
thereon which have been paid by Tenant or paid by Landlord to the extent that
Landlord has been reimbursed by Tenant. If Tenant shall fail (a) to pay or cause
to be paid any Claims when finally determined, (b) to provide reasonable
security therefore, or (c) to prosecute or cause to be prosecuted any such
contest diligently and in good faith, Landlord may, upon Notice to Tenant, pay
such charges, together with interest and penalties due with respect thereto, and
Tenant shall reimburse Landlord therefore, upon demand, as Additional Charges,
together with interest at the Interest Rate from the date of Landlord’s payment
until reimbursement.

8.2. Residence of Landlord. Notwithstanding anything else to the contrary
contained herein, if and for so long as Landlord is a non-resident of Canada as
defined in the Income Tax Act (Canada), Landlord and Tenant shall make the
applicable joint 216(4) election pursuant to the Income Tax Act (Canada) in
respect of each Lease Year by filing the prescribed tax return for

 

- 57 -



--------------------------------------------------------------------------------

such income within the time limits prescribed in the Income Tax Act (Canada) and
thereafter provide notification to the other that such filings having been
completed. Landlord covenants and agrees to provide, promptly upon request by
the Tenant from time to time, such information concerning the Landlord as may be
necessary for the Tenant to discharge its obligations pursuant to Section 216(4)
of the Income Tax Act (Canada). Landlord will indemnify and save harmless Tenant
for any loss, costs, expenses, penalties and interest suffered or incurred by
Tenant as a result of any failure by Landlord to pay amounts due and payable by
Landlord pursuant to the Income Tax Act (Canada). Notwithstanding any other
provision in this Lease, if and to the extent that Tenant is required to pay any
amounts to any Governmental Authority as a result of having filed the applicable
joint 216(4) election pursuant to the Income Tax Act (Canada), and in addition
to the indemnification provisions of this Section 8.2, Tenant shall have a claim
against Landlord and may set off against future Rent payments that amount which
Tenant has actually paid to such Governmental Authority, and such set off shall
not be a breach of this Lease by Tenant; provided, however, that Tenant agrees
that it shall not pay any amounts to any Governmental Authority pursuant to a
notice of assessment of the Governmental Authority unless and except if:
(a) Tenant has delivered to Landlord written notice of the Governmental
Authority notice of assessment together with a copy of all correspondence from
such Governmental Authority, and (b) Landlord has failed to pay to the
Governmental Authority within the earlier of thirty (30) days after such written
notice or the occurrence of an “Imminent Levy” as defined herein, and (c) Tenant
reasonably determines that it is in imminent jeopardy, if Tenant does not pay,
of having its assets or operations adversely impacted in a material way, seized
or levied upon as a result of such non-payment (an “Imminent Levy”). Landlord
shall, at its sole cost, have the right to contest any claim by a Governmental
Authority for such payment.

 

- 58 -



--------------------------------------------------------------------------------

Promptly after receipt by Tenant of notice of assessment, notice of claim or the
commencement of any action by a Governmental Authority, Tenant will notify
Landlord in writing with respect thereof and Landlord will assume the conduct of
such proceedings on behalf of the Tenant. After notice from Landlord to Tenant
of its assumption of the conduct of proceedings (with counsel approved by
Tenant, the approval of which will not be unreasonably delayed or withheld),
Landlord will not be liable to Tenant under this Section for any legal or other
expenses subsequently incurred by Tenant in connection with the proceedings
unless the proceedings require the Tenant to have counsel separate from
Landlord, or Tenant’s interests are in conflict with those of Landlord in the
claim, in which case all fees and expenses of such counsel shall be assumed and
paid for by Landlord. If Landlord shall not have promptly retained counsel on
behalf of Tenant with respect to any such proceedings, Landlord shall not have
the right to direct the conduct of the proceedings on behalf of Tenant and the
Tenant shall have the right, but not the obligation, to retain counsel in such
proceedings and all fees and expenses of such counsel shall be assumed and paid
for by Landlord and Landlord will provide such assistance to Tenant as may be
reasonably required for such proceedings including copies of non-privileged
documentation relevant to the proceedings. Except in the circumstance of an
Imminent Levy, Tenant shall not without the prior written consent of the
Landlord agree to any settlement of any pending or threatened proceeding unless
the Landlord has failed to assume conduct of the proceedings on behalf of
Tenant.

9. INSURANCE.

9.1. Insurance Coverages. Commencing with the Commencement Date, and throughout
the Term, Tenant shall procure and maintain for the benefit of Landlord, at
Tenant’s sole cost and expense, the following:

 

- 59 -



--------------------------------------------------------------------------------

  (a) insurance against damage to the Cypress Premises and Leased Property from
risks of all nature including, without limitation, avalanche, erosion,
landslide, wind and hail, flood and earthquake (but only if the Cypress Premises
is within a flood or earthquake zone for which such insurance is customarily
obtained) and comprehensive boiler and machinery insurance with respect to any
boiler, pressure vessel and unfired pressure vessel and all air conditioning
equipment, auxiliary piping, motors, compressors and electrical equipment (all
on a broad form, blanket replacement cost basis), in aggregate amounts which
shall not be less than the full Replacement Value thereof and in no event less
than the minimum amount necessary to avoid the effect of co-insurance provisions
of such policies; Ordinance and Law coverage;

 

  (b) use and occupancy or business interruption insurance covering loss of
income to Tenant and Landlord, as applicable, for a minimum indemnity period of
twelve (12) months resulting from interruption of business caused by the
occurrence of any of the risks insured against under the property damage
insurance referred to in Section 9.1A above;

 

  (c)

comprehensive or commercial liability insurance on a claims made basis against
claims for personal injury, death or property damage suffered by others arising
out of the operations of Tenant or other occupants of the Cypress Premises,
indemnifying and protecting Tenant and Landlord, and any Secured Party specified
by Landlord and the Province if required under the terms of the Permit, in such
amounts and to such extent as may

 

- 60 -



--------------------------------------------------------------------------------

 

from time to time be usual and prudent for companies operating or owning similar
properties and businesses (which amounts shall initially be U.S. twenty-five
million dollars (U.S. $25,000,000) (including liquor liability) for any personal
injury, death, property damage or other claim in respect of any one accident or
occurrence) and, without limitation of the foregoing, with provisions for cross
liability and severability of interests and naming Landlord and any Secured
Party specified by Landlord as an additional insured; and if alcoholic beverages
are served on the Premises, liquor liability is required in the above;

 

  (d) Business auto liability insurance, including owned, non-owned and hired
vehicles, for combined single limits (including bodily injury and property
damage) of not less than U.S. five million dollars (U.S. $5,000,000) each
Occurrence;

 

  (e) worker compensation insurance or insurance required by similar employee
benefit acts as required by law, as well as employer’s liability insurance in
amounts not less than U.S. one million dollars (U.S. $1,000,000) per
accident/per disease;

 

  (f) such additional insurance as may reasonably be required from time to time,
by (i) the Cypress Permit and (ii) a Secured Party under any Secured Loan
Documents.

9.2. General Insurance Provisions.

A. All insurance described in Section 9.1 shall be with companies with an A.M.
Best Rating of A-VII or greater. If Tenant wishes to place insurance in an
insurance

 

- 61 -



--------------------------------------------------------------------------------

company that is affiliated with Tenant, the financial standing and
creditworthiness of the affiliate is subject to Landlord’s approval, and Tenant
will deliver Landlord such financial information regarding the affiliate as may
be requested by Landlord prior to approval. All insurance may be obtained
through blanket insurance programs, provided that such blanket programs
substantially fulfill the requirements specified herein. The blanket insurance
programs may include deductibles or risk retention levels; however, the
deductibles or risk retention levels allocated to the Cypress Premises and the
Leased Property shall be limited to the Insurance Retention as defined in
Section 9.3. The charge-back/deductible for general liability insurance and
workers’ compensation insurance allocated to the Cypress Premises and Leased
Property shall not exceed U.S. One Hundred Thousand Dollars (U.S. $100,000)
unless such greater amount is agreeable to both Landlord and Tenant. The
property insurance deductible allocated to the Cypress Premises and the Leased
Property shall not exceed U.S. One Hundred Thousand Dollars (U.S. $100,000)
unless such greater amount is agreeable to both Landlord and Tenant, or if a
higher deductible for high hazard risks (i.e., wind or flood) is mandated by the
insurance carrier.

B. The insurance required under Section 9.1(A) shall name the Landlord as the
“lender” loss payee, as well as the Province if required by the Permit, and any
Secured Party specified by Landlord, in writing, as required by the Secured Loan
Documents. All proceeds of insurance obtained pursuant to Sections 9.1(A) shall
be payable to Landlord as a lender loss payee and shall be made available by
Landlord to the repair, rebuilding or replacement of the damaged Leased
Property. Landlord shall make available to Tenant the insurance proceeds
required by Tenant from time to time to pay

 

- 62 -



--------------------------------------------------------------------------------

the costs of repair, rebuilding or replacement of the damaged Leased Property by
deposit of such sums into the Capital Renewal Reserves account or otherwise as
required by Landlord. If for any reason the Leased Property is not repaired,
rebuilt or replaced, or if there are excess insurance proceeds, Landlord shall
be entitled to retain such monies or, at Landlord’s option, deposit such monies
into the Capital Renewals Reserve fund for future Capital Expenditure
requirements.

C. Tenant shall deliver to Landlord prior to the effective date of this Lease
(and, with respect to any renewal policy, at least 30 days prior to the
expiration of the existing policy) certificates of insurance evidencing the
insurance coverages required under Section 9.1 and any renewals thereof. All
such certificates of insurance shall, to the extent obtainable, state that the
insurance shall not be cancelled or materially reduced without at least sixty
(60) days’ prior written notice to the certificate holder. Upon Landlord’s
request, copies of said policies shall be delivered to Landlord for Landlord’s
review. All such insurance shall be evaluated by Landlord, Tenant and Secured
Party from time to time to ensure that the limits and coverages are adequate.

D. Notwithstanding the foregoing or anything else contained herein or elsewhere,
in addition to the foregoing requirements, Tenant shall also ensure that all
requisite insurance is obtained and maintained throughout the Term in accordance
with all requirements set forth in any Secured Loan Documents (including,
without limitation, all requirements with respect to the insurance company
providing the policies and all other provisions relating to insurance set forth
in the Secured Loan Documents).

 

- 63 -



--------------------------------------------------------------------------------

9.3. Costs and Expenses.

A. All charges under any blanket programs shall be allocated to the Cypress
Premises and other similar participating projects on a reasonable basis.

B. “Insurance Retention” shall mean the insurance policy deductible; however,
for any insurance obtained through the blanket insurance programs, “Insurance
Retention” shall mean the Cypress Premises per occurrence limit for any loss or
reserve as established for the Cypress Premises, which limit shall be the same
as is applied to other similar projects participating in the blanket insurance
programs, or such higher amount if mandated by the insurer for high hazard risks
such as earthquake, flood and wind.

9.4. Waiver of Subrogation. All policies of insurance will provide that (i) the
insurance company will have no right of subrogation against any Secured Party or
Landlord, or any of their respective Affiliates or the agents or employees
thereof, and (ii) that the proceeds thereof in the event of loss of damage will,
to the extent payable to any Secured Party, be payable notwithstanding any act
of negligence or breach of warranty by Landlord which might otherwise result in
the forfeiture or nonpayment of such insurance proceeds.

9.5. Indemnification of Landlord. Except as expressly provided herein including
as otherwise covered by insurance, Tenant shall protect, indemnify and hold
harmless Landlord for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable legal fees), to the maximum extent permitted by
law, imposed upon or incurred by or asserted against Landlord by reason of:
(a) any accident, injury to or death of persons or loss of or damage to property
of third parties occurring during the Term on or about the Cypress Premises and
Leased Property or rights of

 

- 64 -



--------------------------------------------------------------------------------

way under Tenant’s control, and (b) any use, misuse, condition, management,
maintenance or repair by Tenant or anyone claiming under Tenant of the Cypress
Premises or the Leased Property or Tenant’s personal property during the Term or
any litigation, proceeding or claim by Governmental Agencies to which Landlord
is made a party or participant relating to such use, misuse, condition,
management, maintenance, or repair thereof to which Landlord is made a party;
provided, however, that Tenant’s obligations hereunder shall not apply to any
liability, obligation, claim, damage, penalty, cause of action, cost or expense
arising from any gross negligence or willful misconduct of Landlord, its
employees, agents or contractors. Tenant, at its expense, shall defend any such
claim, action or proceeding asserted or instituted against Landlord covered
under this indemnity or may compromise or otherwise dispose of the same. The
obligations of Tenant under this Section 9.5 shall survive the termination of
this Lease for a period of three (3) years, plus for such additional time as is
necessary until any such claim, action or proceeding asserted or instituted
against Landlord covered under this indemnity is completely and finally resolved
and all opportunities for appeals have passed.

9.6. Landlord Advance. If Tenant fails to deliver the original policies and
certificates required under Section 9.2C within the time required thereby,
Landlord shall have the right to obtain such insurance at Tenant’s expense and,
upon demand, Tenant shall reimburse Landlord for the cost of any such insurance,
together with interest at the Interest Rate from the date of Landlord’s payment
until reimbursement.

10. DAMAGE, REPAIR AND EXPROPRIATION

10.1. Partial Destruction. In the event of Partial Destruction to any Leased
Property, Rent shall not abate and Tenant shall, subject to the Secured Loan
Documents, using the proceeds of insurance and with due diligence, repair,
rebuild or replace the damaged Leased

 

- 65 -



--------------------------------------------------------------------------------

Property, such that following such repair, rebuilding or replacement such Leased
Property shall be substantially the same as, or better than, prior to such
damage or destruction. Tenant shall promptly notify Landlord and the applicable
insurance carriers of all such casualties and fully cooperate in processing the
claim with the applicable insurance carriers. Tenant shall promptly make all
necessary arrangements for the appropriate contractors and suppliers to repair
and/or replace the damaged portion of the Leased Property. All such work shall
be undertaken by Tenant in a workmanlike manner and in accordance with plans and
specifications approved by Landlord (which approval or disapproval shall be made
within fifteen (15) business days after Landlord receives the applicable plans
or specifications and, if applicable, within five (5) business after Landlord
receives any modifications of said plans or specifications), failing which the
Landlord shall be deemed to have approved, provided that the parties agree that
the standard for such repair and/or replacement shall be to repair and/or
replace the damaged portion of the Improvements to levels of quality and
quantity that are equal to those that existed with respect to such portion of
the Improvements prior to the occurrence of the damage at issue. If insurance
proceeds are insufficient to pay all of the costs of such repair, rebuild, or
replacement, Tenant shall use funds available in the Capital Renewals Reserve to
fund such shortfall, and if there are inadequate funds in the Capital Renewals
Reserve, then the provisions of Section 5.3 regarding “Capital Expenditures
Exceeding the Capital Renewals Reserve” shall apply. Tenant shall, upon
completion of such repair, rebuilding or replacement, be entitled to continue
its operation of the Leased Property under the terms and conditions of this
Lease. If Tenant fails to diligently pursue the repair, rebuilding or
replacement, or in any event fails to substantially commence such repair,
rebuilding or replacement within one hundred eighty (180) days after the date of
such occurrence, or if Tenant thereafter fails to diligently prosecute and
complete the work, Landlord

 

- 66 -



--------------------------------------------------------------------------------

may, at its option and in addition to any other remedy it may have under this
Lease, give to Tenant Notice electing to undertake such repair, replacement or
rebuilding of the Leased Property in which event the insurance proceeds and
funds in the Capital Renewals Reserve shall be available to Landlord for such
repair, replacement or rebuilding. If Tenant determines that for reasons of
obsolescence or any other reason it would be best not to undertake any such
repair, replacement or rebuilding, and Landlord agrees in writing, then the
Lease shall be deemed to have been amended to remove the damaged portion of the
Improvements and the definition of “Leased Property” will be deemed to have been
accordingly modified to take into account the removal of such portion of the
Improvements.

10.2. Major Destruction. In the event of a Major Destruction of the Leased
Property, Rent shall not abate and subject to the Secured Loan Documents,
Landlord may in its Sole Discretion elect within thirty (30) days after the date
of such event, to terminate this Lease (subject to the Tenant’s right to extend
the Lease as provided for in the definition of Major Destruction), in which
event this Lease shall be deemed to have terminated. In such an event, all
insurance proceeds shall be the sole and absolute property of Landlord.

10.3. Reinstatement. If this Lease is terminated with respect to any portion or
portions of the Improvements, pursuant to Section 10.1 and thereafter such
portion or portions that were damaged or destroyed are repaired or rebuilt
within five (5) years after the occurrence of the damage or destruction, this
Lease (if still in force) will be reinstated with respect to such Improvements
effective on the first day of the Fiscal Year immediately following the Fiscal
Year in which the work is substantially completed and the definition of
Improvements hereunder will be deemed to have been adjusted accordingly.

 

- 67 -



--------------------------------------------------------------------------------

10.4. Expropriation.

A. In the event all or substantially all of the Cypress Premises and
Improvements shall be taken in any Expropriation or similar proceeding by any
competent authority for any public or quasi-public use or purpose, or in the
event a portion of the Cypress Premises or Leased Property that is critical to
the operation (e.g. access, or the ski slopes) shall be so taken, and the result
is that the continued operation of the Cypress Premises as a ski area is no
longer possible, this Lease shall terminate unless each of Landlord and Tenant
agree to the contrary in writing. In either such event, Landlord shall be
entitled to receive all Awards resulting from such Expropriation.

B. In the event a portion of the Cypress Premises and Improvements shall be
taken by the events described in Section 10.4A, or the entire Cypress Premises
and Improvements are affected but on a temporary basis, and the result is not to
make it impossible to continue to operate the Cypress Premises, this Lease shall
not terminate and shall continue in full force and effect without abatement of
Rent. If however any of the Improvements are damaged by such taking, then Tenant
shall diligently repair and restore such damaged portion, using so much of any
Award for any such partial taking or Expropriation as shall be necessary to
render the Leased Property equivalent to its condition prior to such event.
Landlord shall be entitled to the entire Award in any such circumstance, but
shall transfer such portion of any Award received by it that is reasonably
required to repair and restore the Improvements damaged by any Expropriation to
the Capital Renewals Reserve, or at Landlord’s option to an escrow agent
(“Escrow Agent”) for the purpose of funding the cost of the repair or
restoration. Tenant agrees that a Secured Party is an acceptable Escrow Agent.
Such amounts shall be

 

- 68 -



--------------------------------------------------------------------------------

drawn by Tenant from the Capital Renewals Reserve, or advanced by Escrow Agent,
so as to permit payment for the cost of any restoration and repair. The
obligations under this Section 10.4B to disburse the Award and such other
amounts shall be subject to (a) the collection thereof and (b) the release of
such Award by the applicable Secured Party. Tenant’s obligation to repair and
restore the Improvements shall be subject to the availability of the Award, and
if the Award is insufficient and there are inadequate funds in the Capital
Renewals Reserve a Landlord advance as contemplated by Section 5.3, to fund the
cost of such repair or restoration.

10.5. Secured Loan Documents. Notwithstanding the foregoing or anything else
contained herein or elsewhere, Tenant acknowledges and agrees that the
disposition of all matters relating to Partial Destruction, Major Destruction or
Expropriation shall be governed by the Secured Loan Documents, to the extent
applicable.

11. SECURITY.

11.1. Security.

A. Landlord shall be permitted to encumber its interest in this Lease, the
Cypress Permit, the Leased Property or any part thereof, in favour of any
Secured Party from time to time, subject to the terms and conditions of the
Cypress Permit.

B. In the event Tenant receives any reasonable request for information on the
Cypress Premises from any Secured Party, Tenant will, at Landlord’s cost,
provide or distribute such information directly to such Secured Party.

11.2. Subordination and Attornment. Tenant shall, subject to a Secured Party
delivering to the Tenant a non-disturbance agreement pursuant to which the Lease
will continue as long as no Event of Default of Tenant has occurred, provide to
any Secured Party an instrument (the “Subordination Agreement”) in form and
content acceptable to Secured Party pursuant to which:

A. this Lease and any extensions, renewals, replacements or modifications
thereto, and all right and interest of Tenant in and to the Cypress Premises,
the Leased Property, and the Cypress Permit, shall be subject and subordinate to
such Secured Loan Documents;

 

- 69 -



--------------------------------------------------------------------------------

B. Tenant shall be obligated to each of the Subsequent Owners (as defined below)
to perform all of the terms and conditions of this Lease for the balance of the
remaining Term hereof, with the same force and effect as if such Subsequent
Owner were Landlord;

C. If the Secured Party or a Subsequent Owner takes any proceedings in respect
of the Cypress Premises or the Leased Property (including taking possession,
foreclosure or power of sale) as a result of the occurrence of a default under
the Secured Loan Documents, Tenant shall attorn and be bound to such Secured
Party or a Subsequent Owner under all of the terms of this Lease for the balance
of the Term thereof remaining, including any renewals and/or extensions, with
the same force and effect as if Secured Party or a Subsequent Owner were the
landlord under this Lease, and Tenant hereby attorns to Secured Party or a
Subsequent Owner as landlord under this Lease, such attornment to take effect
automatically, without the execution of any further instrument on the part of
any of the parties hereto, immediately upon the Secured Party or a Subsequent
Owner taking possession or control of the Cypress Premises or foreclosing under
the Secured Loan Documents or otherwise becoming the permittee of the Cypress
Premises or the owner of the Leased Property, but in each case subject to any
conditions

 

- 70 -



--------------------------------------------------------------------------------

or restrictions imposed under or pursuant to the Cypress Permit or otherwise
imposed by the Minister. If Secured Party exercises a power of sale as a result
of the occurrence of a default under the Secured Loan Documents, Tenant shall
attorn and be bound to the Subsequent Owner pursuant to such power of sale under
all of the terms of this Lease for the balance of the Term hereof remaining,
including any renewals and extensions, with the same force and effect as if the
Subsequent Owner were the landlord under this Lease, such attornment to take
effect automatically, without the execution of any further instrument on the
part of the purchaser or Tenant, immediately upon the Subsequent Owner taking
possession of the Cypress Premises. Tenant also agrees, however, to execute and
deliver at any time and from time to time, upon the request of Secured Party or
any such Subsequent Owner: (a) any instrument or certificate which, in the
reasonable judgment of Secured Party or such Subsequent Owner may be necessary
or appropriate to evidence such attornment, and (b) an up to date estoppel
certificate in form and substance consistent with this Lease. Further, but
subject to Section 11.2D below, from and after any such attornment, Secured
Party or such a Subsequent Owner shall be bound to Tenant under all of the
terms, covenants and conditions of this Lease and Tenant shall not be disturbed
in its rights to use and occupancy under the terms of this Lease; provided,
however, that Secured Party or such Subsequent Owner shall not be:

(i) liable for any action or omission of, or any payment required to be made by,
any prior landlord (including Landlord);

(ii) bound by any rent which Tenant might have paid for more than the current
month to any prior landlord (including Landlord);

 

- 71 -



--------------------------------------------------------------------------------

(iii) liable for the return or application of any security deposits unless
Landlord actually delivers such deposits to Secured Party;

(iv) liable for the cost of any Improvements which are Landlord’s
responsibility;

(v) bound by any termination, surrender or amendment or modification of this
Lease made without Secured Party’s written consent; or

(vi) subject to any offsets or deficiencies, which Tenant might be entitled to
assert against any prior landlord (including Landlord).

D. Notwithstanding the foregoing or anything else contained herein or elsewhere,
Tenant acknowledges and agrees that if Tenant is in default under this Lease and
there is a foreclosure of the Security Instrument (or a deed, vesting order or
other conveyance in lieu of foreclosure), or other exercise by such Secured
Party (or its successor or assign) of its rights or remedies in connection with
which title or possession of the Cypress Permit or the Leased Property, or any
portion thereof is transferred to the Secured Party (or its designee) or to a
purchaser at foreclosure or to a subsequent purchaser from the Secured Party (or
from its designee) (all of the foregoing shall collectively be referred to as
“Subsequent Owners”), this Lease may or may not be terminated in the Secured
Party’s or the Subsequent Owner’s Sole Discretion. If the Secured Party or the
Subsequent Owner elects to terminate this Lease, Tenant shall first assign all
of its right, title and interest in any subleases to the Secured Party or
Subsequent Owner at no cost to the Secured Party or Subsequent Owner and comply
with the balance of this Lease.

 

- 72 -



--------------------------------------------------------------------------------

11.3. Compliance with Cypress Permit. Tenant shall manage and operate the
Cypress Premises in compliance with all obligations imposed pursuant to the
Cypress Permit.

11.4. Liens; Credit. Tenant shall not cause any Lien to be filed against the
Cypress Premises or Leased Property or any portion thereof, and shall use
commercially reasonable efforts to prevent any Liens from being filed against
the Cypress Premises or the Leased Property which may arise from any
maintenance, repairs, alterations, improvements, renewals or replacements in or
to the Cypress Premises or the Leased Property, and shall obtain the release of
any such Liens. This obligation shall not limit Tenant’s rights to Contest
provided for under Article 8 hereunder, nor to grant a security interest in
respect of any Financial Indebtedness incurred by the Tenant in connection with
its working capital within the limitations set forth in Section 4.

11.5. Amendments Requested by Secured Party. If requested by any Secured Party
or prospective Secured Party, Tenant agrees to execute and deliver any amendment
of this Lease that is reasonably required by such Secured Party or prospective
Secured Party, provided that Tenant shall be under no obligation to amend this
Lease if the result of such amendment would be to materially and adversely
increase Tenant’s obligations or to materially and adversely affect Tenant’s
rights under this Lease. Any such amendment shall be in effect only for the
period of time in which such Secured Loan Documents are outstanding.

11.6. Blocked Account Arrangements. To the extent required by a Secured Party
from time to time, Tenant and the Secured Party shall enter into a written lock
box or blocked account agreement or agreements, in the form and content
requested by the Secured Party, in connection with the deposit, payment and
disbursement only of all Rent hereunder from time to time and such other matters
may be agreed between Landlord and Tenant each acting reasonably.

 

- 73 -



--------------------------------------------------------------------------------

11.7. Direction re: Payment of Secured Loan and other Financial Indebtedness. If
so directed by Landlord in writing, Tenant will pay Rent payable to Landlord
hereunder directly to any Secured Party or other lender or creditor in respect
of any Financial Indebtedness of Landlord.

12. DEFAULTS AND REMEDIES

12.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

 

  (a) should Tenant fail to make any payment of Minimum Rent within five
(5) Business Days after Notice thereof, or fail to make payment of any other
Rent or any other sum, payable hereunder when due and such failure shall
continue for a period of ten (10) days after Notice thereof; or

 

  (b) should Tenant fail to maintain the insurance coverages required under
Article 9; or

 

  (c) should Tenant breach or be in default under, and if a cure period is
applicable fail to timely cure in accordance with the provisions thereof any
obligation that is applicable to the Tenant under the Cypress Permit, the VANOC
Agreement, or the Personal Property Lease; or

 

  (d) should Skylift breach or be in default under, and if a cure period is
applicable fail to timely cure in accordance with the provisions thereof, the
Skylift Lease; or

 

  (e)

subject to Article 8 relating to permitted contests, should Tenant default in
the due observance or performance of any of the terms, covenants or agreements
contained herein to be performed or observed by it (other than

 

- 74 -



--------------------------------------------------------------------------------

 

as specified in clauses (a) and (b) above) and such default shall continue for a
period of thirty (30) days after Notice thereof from Landlord to Tenant;
provided, however, that if such default is susceptible of cure but such cure
cannot be accomplished with due diligence within such period of time and if, in
addition, Tenant commences to cure or cause to be cured such default within
thirty (30) days after Notice thereof from Landlord and thereafter prosecutes
the curing of such default with all due diligence, such period of time shall be
extended to such period of time (not to exceed three hundred sixty-five
(365) days) as may be necessary to cure such default with all due diligence; or

 

  (f) should Tenant (or Indemnifier during the period that its Indemnity is in
effect) generally not be paying its debts as they become due or should Tenant
(or Indemnifier the period that its Indemnity is in effect) make a general
assignment for the benefit of creditors; or

 

  (g)

should any petition be filed by, on behalf of or against Tenant (or Indemnifier
during the period that its Indemnity is in effect) under the Bankruptcy and
Insolvency Act or the Companies’ Creditors Arrangement Act, Canada, or should
any other proceeding be instituted by or against Tenant (or Indemnifier during
the same period) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee,

 

- 75 -



--------------------------------------------------------------------------------

 

custodian or other similar official for Tenant (or Indemnifier during the same
period) or for any substantial part of the property of Tenant or Indemnifier and
such proceeding is not dismissed within ninety (90) days after institution
thereof, or should Tenant take any action to authorize any of the actions set
forth above in this paragraph; or

 

  (h) should Tenant (or Indemnifier during the period its Indemnity is in
effect) cause or institute any proceeding for its dissolution or termination; or

 

  (i) unless Tenant shall be contesting such Lien or attachment in good faith in
accordance with Article 8, should the estate or interest of Tenant in the
Cypress Premises or any part thereof be levied upon or attached in any
proceeding and the same shall not be vacated, discharged or fully bonded or
otherwise secured to the reasonable satisfaction of Landlord within the later of
(i) one hundred and twenty (120) days after such attachment or levy in which
case Tenant shall give notice to Landlord of the dispute but Tenant may defend
in any reasonably suitable way, and (ii) thirty (30) days after receipt by
Tenant of Notice thereof from Landlord; it being understood and agreed that
Tenant may commence a contest of such matter pursuant to Article 8 above
following such Notice from Landlord,

 

  (j) Any default by the Indemnifier under its Indemnity Agreement and failure
to cure within any applicable cure period, shall be a default under this Lease,
including without limitation failure to maintain minimum liquidity as set forth
in the Indemnity Agreement,

 

  (k) Any default by the Tenant under the terms of the Turnover Agreement,

 

- 76 -



--------------------------------------------------------------------------------

then, and in any such event, (and to the extent expressly provided above, the
passage without cure of any cure period expressly provided above) the next three
(3) months Rent shall immediately become due and payable to Landlord and
Landlord, in addition to all other remedies available to it, may terminate this
Lease by giving Notice thereof to Tenant and upon the expiration of the time
fixed in such Notice but in any event not less than thirty (30) days, this Lease
shall terminate and all rights of Tenant under this Lease shall cease. Landlord
shall have and may exercise all rights and remedies available at law and in
equity to Landlord as a result of Tenant’s breach of this Lease, including
without limitation the right of re-entry upon the Cypress Premises and the right
to retake possession of the Leased Property upon and at any time after the
occurrence of an Event of Default.

12.2. Remedies. None of (a) the termination of this Lease pursuant to
Section 12.1, (b) the repossession of the Cypress Premises or any portion
thereof, (c) the failure of Landlord to re-let the Cypress Premises, or the
Leased Property, or any portion thereof, nor (d) the re-letting of all or any
portion of the Cypress Premises or the Leased Property, shall relieve Tenant of
its liability and obligations hereunder, all of which shall survive any such
termination, repossession or re-letting of the Cypress Premises or the Leased
Property. In the event of any such termination, repossession or re-letting,
Tenant shall forthwith pay to Landlord all Rent due and payable under the Lease
through and including the date of such termination, repossession or re-letting.
Thereafter, Tenant, until the end of what would have been the Term of this Lease
(assuming no extension beyond the then-current Term) in the absence of such
termination, repossession or re-letting, and whether or not the Cypress Premises
or any portion thereof shall have been re-let, shall, at Landlord’s option, be
liable to Landlord for, and shall pay to Landlord, as current damages, the Rent
and other charges which would be payable hereunder for the

 

- 77 -



--------------------------------------------------------------------------------

remainder of the Term had such termination, repossession or re-letting not
occurred, LESS the net proceeds, if any, of any re-letting of the Cypress
Premises or any other operation of the Cypress Premises by Landlord (if Landlord
repossesses the Cypress Premises), after deducting all reasonable expenses in
connection with such re-letting, or operation, as applicable, including, without
limitation, all reasonable repossession costs, brokerage commissions, legal
expenses, legal fees, advertising, expenses of employees, alteration costs and
expenses of preparation for such re-letting (such expenses being hereinafter
referred to as the “Re-letting Expenses”). Tenant shall pay such current damages
to Landlord monthly on the days on which the Minimum Rent would have been
payable hereunder if this Lease had not been so terminated.

In case of any Event of Default, re-entry, expiration or dispossession by
summary proceedings or otherwise, Landlord may, subject to any conditions
imposed under the Cypress Permit or otherwise by the Minister, (a) re-let the
Cypress Premises and the Leased Property or any part or parts thereof, either in
the name of Landlord or otherwise, for a term or terms which may at Landlord’s
option, be equal to, less than or exceed the period which would otherwise have
constituted the balance of the Term and may grant concessions or free rent to
the extent that Landlord considers advisable and necessary to re-let the same,
and (b) may make such reasonable alterations, repairs and decorations thereof as
Landlord, acting reasonably, and subject to the provisions of the Cypress
Permit, considers advisable and necessary for the purpose of re-letting the
Cypress Premises and Leased Property; and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for any failure to re-let all or any portion of the Cypress
Premises or the Leased Property, or, in the event that such is re-let, for
failure to collect the rent under such re-letting. To the maximum

 

- 78 -



--------------------------------------------------------------------------------

extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Cypress Premises and Leased Property, by reason of the occurrence and
continuation of an Event of Default hereunder.

12.3. Tenant’s Continuing Operation. In the Event of Default, and
notwithstanding any termination of this Lease, Landlord may at Landlord’s option
request that Tenant continue to operate the Cypress Premises and Leased Property
under the terms of this Lease (including Tenant paying all Rent) until such time
as Landlord enters into a new sub-permit with a successor tenant acceptable to
the Province and to Landlord. Upon such request of Landlord, Tenant shall
continue the operation of the Cypress Premises on a month-to-month basis,
terminable on the later of (i) not less than thirty (30) days’ notice by
Landlord and (ii) Landlord’s delivery of possession of the Cypress Premises to a
replacement subpermittee acceptable to Landlord and the Province. Tenant’s
obligation to continue operation after termination shall extend for a maximum of
180 days, provided that if the Province is processing an application by Landlord
for a successor subpermittee such obligation shall extend until such processing
by the Province is completed and a replacement subpermittee is approved by the
Province. Tenant shall not oppose and shall express to the Province in writing,
if requested by Landlord, the Tenant’s support for any such Landlord application
for approval by the Province of such replacement subpermittee. Tenant shall be
entitled to the benefit of the business of the operations during such period
subject to the provisions of Section 12.4.

12.4. Application of Funds. All revenues received by Tenant from the operation
of the Cypress Premises and Leased Properties subsequent to an Event of Default
shall be first applied to the payment of Rent as determined by the Landlord. Any
payments received by Landlord

 

- 79 -



--------------------------------------------------------------------------------

under any of the provisions of this Lease during the existence or continuance of
any Event of Default (and any payment made to Landlord rather than Tenant due to
the existence of any Event of Default) shall be applied to Tenant’s current and
past due obligations under this Lease in such order as Landlord may determine or
as may be prescribed by the laws of the Province with the balance, if any, to
the benefit of Tenant.

12.5. Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine there is an
Emergency Requirement), without waiving or releasing any obligation of Tenant
and without waiving or releasing any Event of Default, may (but shall not be
obligated to), at any time thereafter, make such payment or perform such act for
the account and at the expense of Tenant, and may, to the maximum extent
permitted by law, enter upon the Cypress Premises and the Improvements or any
portion thereof for such purpose and take all such action thereon as, in the
reasonable opinion of the Landlord and subject to Minister’s consent, may be
necessary or appropriate therefor. No such entry shall be deemed an eviction of
Tenant. All reasonable costs and expenses (including, without limitation,
reasonable legal fees) incurred by Landlord in connection therewith, together
with interest thereon (to the extent permitted by law) at the Interest Rate from
the date such sums are paid by Landlord until repaid, shall be reimbursed by
Tenant to Landlord, on demand.

13. HOLDING OVER. Any holding over by Tenant after the expiration or sooner
termination of this Lease shall be treated as a daily tenancy at sufferance at a
rate equal to two times the Rent and other charges herein provided (prorated on
a daily basis), provided however if such holding over is pursuant to Landlord’s
written request as set forth in Section 12.3 or subsequent to the expiration
date of the term and precedes the closing of the Tenant’s exercised

 

- 80 -



--------------------------------------------------------------------------------

buyback option pursuant to the Buyback Option Agreement, then Rent shall be paid
at a rate as if there had been no expiration or termination of the Lease. Tenant
shall also pay to Landlord all damages (direct or indirect) sustained by reason
of any such holding over. Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Lease and Tenant hereby waives any
right to claim the existence of a Lease by sufferance under any applicable law.

14. TRANSFERS BY LANDLORD OR SECURED PARTY

Landlord or Secured Party (including, in all cases a Subsequent Owner) shall
have the unrestricted right, subject to any requirement for Minister’s consent
pursuant to any restrictions under the Cypress Permit, to convey, transfer,
assign or encumber the Cypress Premises, the Leased Property, the Cypress
Permit, and its interest in this Lease, in whole to a Secured Party pursuant to
Section 11 above, or to any other grantee or transferee subject to the
provisions of this Lease provided only that such other grantee or transferee
agrees to assume all obligations of the Landlord hereunder. If Landlord or
Secured Party transfers in accordance with the terms hereof to a grantee or
transferee that expressly assumes in writing all obligations of Landlord
hereunder or Secured Party under its Secured Loan Documents arising or accruing
from and after the date of such transfer, Landlord or Secured Party shall
thereupon be released from all future liabilities and obligations of Landlord or
Secured Party under this Lease or its Secured Loan Documents arising or accruing
from and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new owner or
secured party.

 

- 81 -



--------------------------------------------------------------------------------

15. SUBLETTING AND ASSIGNMENT

15.1. Restriction on Mortgaging, Subletting and Assignment.

A. Except as set forth in this Section 15.1A, Tenant shall not, without
Landlord’s prior written consent (which may be given or withheld by Landlord in
its Sole Discretion) and the consent of Landlord’s Secured Party if required by
any of the Secured Loan Documents: (a) assign, mortgage, pledge, hypothecate,
encumber or otherwise transfer this Lease or any part of the Cypress Premises
and/or the Leased Property or any part hereof or any right, title or interest
herein, or (b) sublease (which term shall be deemed to include the granting of
concessions, licenses, permits and the like) all or any part of the Cypress
Premises or the Leased Property, or (c) suffer or permit this Lease or the
sub-permit rights created hereby or any other rights arising under this Lease to
be assigned, transferred, mortgaged, pledged, hypothecated or encumbered, in
whole or in part, whether voluntarily, involuntarily or by operation of law, or
(d) permit the use or operation of the Cypress Premises or the Leased Property
by anyone other than (i) Tenant and its customers in the ordinary course of
business but subject to the provisions of Section 4.1 and the provisions of the
VANOC Agreement, and (ii) third parties who are given a temporary right to use a
portion of the Cypress Premises for a period not to exceed two (2) weeks in
duration, including rights granted under permit, provided that any such use is
consistent with the uses allowed under the Permit and does not interfere with
the operations of Tenant. For purposes of this Section 15.1, a Transfer of this
Lease requiring Landlord’s consent shall be deemed to include the following: any
direct or indirect transfer of any interest in Tenant or any transaction
pursuant to which Tenant is merged or consolidated with another Entity or
pursuant to which all or substantially all of

 

- 82 -



--------------------------------------------------------------------------------

Tenant’s assets are transferred to any other Entity, but shall not include any
involuntary Liens or attachments contested by Tenant in good faith in accordance
with Article 8 or any merger or consolidation with another Entity pursuant to
which there is no change of Control or requirement under the Permit or the VANOC
Agreement for the Minister’s or VANOC’s consent or approval. Each of the
foregoing is considered a “Transfer” and all of the foregoing is collectively,
the “Transfers”, a recipient of a Transfer is a “Transferee”.

B. If this Lease is assigned or if the Cypress Premises, the Leased Property or
any part thereof is Transferred by Tenant, Landlord or its Secured Party may
collect the rents from such assignee, subtenant or occupant, as the case may be,
and apply the net amount collected to the Rent herein reserved, but no such
collection shall be deemed a waiver of the provisions set forth in
Section 15.1(A), the acceptance by Landlord of such assignee, subtenant or
occupant, as the case may be, as a tenant, or a release of Tenant from the
future performance by Tenant of its covenants, agreements or obligations
contained in this Lease. In addition, Tenant hereby grants to Landlord a first
ranking security interest in all rents and revenues from any assignee,
subtenant, occupant or other Transferee from time to time to secure the payment
of Rent and the performance of all obligations to be paid and performed by
Tenant to or for the benefit of Landlord under this Lease and any amendments
hereto from time to time.

C. If Tenant Transfers with Landlord’s consent in accordance with the terms
hereof to a grantee or transferee whose creditworthiness is expressly approved
in writing by Landlord and who expressly assumes in writing all obligations of
Tenant hereunder and under the Personal Property Lease arising or accruing from
and after the date of such

 

- 83 -



--------------------------------------------------------------------------------

Transfer, Tenant shall thereupon be released by Landlord from all future
liabilities and obligations of the Tenant under this Lease arising or accruing
from and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new tenant, its
successors and assigns. No consent to any Transfer in a particular instance
shall be deemed to be a waiver of the prohibition set forth in this Section 15.1
as it applies to the new tenant. No Transfer shall affect any Permitted Use, nor
contravene or result in a default under or non-compliance with any provision of
the Cypress Permit. Any Transfer of Tenant’s interest under this Lease in
contravention of this Section 15.1 shall be void.

D. Any Transfer by or on behalf of Tenant of all or any portion of the Cypress
Premises, the Leased Property or the Lease (said Transfers being collectively,
the “Future Transfers” or individually a “Future Transfer”) shall provide
(a) that it is subject and subordinate to this Lease and to the matters to which
this Lease is or shall be subject to subordinate; (b) that in the event of
termination or expiration of this Lease or re-entry or dispossession of Tenant
by Landlord under this Lease, Landlord may take over all of the right, title and
interest of Tenant, and, except as provided below, such Future Transferee shall,
at Landlord’s option, attorn to Landlord and/or any Secured Party (including, in
each case, a Subsequent Owner) pursuant to the then executory provisions of such
Transfer and become a direct tenant of Landlord and/or any Secured Party, except
that neither Landlord nor any Secured Party, as holder of a Security Loan
Document or as landlord under this Lease, if such Secured Party succeeds to that
position, shall (i) be liable for any act or omission of Tenant under such
Transfer, (ii) be subject to any credit, counterclaim, offset or defense which
theretofore accrued to such Transferee against

 

- 84 -



--------------------------------------------------------------------------------

Tenant, (iii) be bound by any previous prepayment of more than one (i) month’s
rents, (iv) be bound by any covenant of Tenant to undertake or complete any
construction of the Leased Property or any portion thereof, (v) be required to
account for any security deposit of the Transferee other than any security
deposit actually delivered to Landlord by Tenant, (vi) be bound by any
obligation to make any payment to such Transferee or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease that are performed after the date of such attornment, (vii) be
responsible for any monies owing by Tenant to the credit of such Transferee, or
(viii) be required to remove any Person occupying any portion of the Leased
Property; and (c) in the rent that such Transferee receives a written Notice
from Landlord or any Secured Party stating that an Event of Default has occurred
and is continuing, such subtenant shall thereafter be obligated to pay all
rentals and other monies accruing under such Transfer directly to the party
giving such Notice or as such party may direct. All rentals and other monies
received from such Transferee by Landlord or the Secured Party, as the case may
be, shall be credited against the amounts owing by tenant under this Lease and
such Transfer shall provided that the Transferee thereunder shall, at the
request of Landlord, execute a suitable instrument in confirmation of such
agreement to attorn. An original counterpart of each such Transfer duly executed
by Tenant and such Transferee shall be delivered promptly to Landlord, Tenant
shall remain liable for the payment of Rent from and after the date of such
assignment, and shall not be released from any obligations of the Tenant
hereunder except in the circumstances of a release under Section 15.1C above.

15.2. Transfer Limitation. For so long as Landlord or any Affiliate of Landlord,
shall seek to qualify as a real estate investment trust, anything contained in
this Lease to the contrary

 

- 85 -



--------------------------------------------------------------------------------

notwithstanding, Tenant shall not sublease or otherwise Transfer the Cypress
Premises or Improvements on any basis such that Landlord determines that the
rental to be paid by any Transferee thereunder would be based, in whole or in
part, on either (a) the net income or profits derived by the business activities
of such Transferee, or (b) any other formula such that any portion of such
sublease rental would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code or any similar or successor provision
thereto.

16. TENANT CERTIFICATES AND FINANCIAL STATEMENTS

16.1. Tenant Certificates. At any time and from time to time, upon not less than
ten (10) Business Days prior Notice by either party, the party receiving such
Notice shall furnish to the other a certificate certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the date to which the
Rent has been paid, that to its knowledge no Default or an Event of Default by
the other party has occurred and is continuing or, if a Default or an Event of
Default shall exist, specifying in reasonable detail the nature thereof, and the
steps being taken to remedy the same, and such additional information as the
requesting party may reasonably request. If such additional information
reasonably requires more than ten (10) Business Days to provide, the party
furnishing such information shall be entitled to such additional period to
respond to such request as may be reasonably required under the circumstances.
Any such certificate furnished pursuant to this Section 16.1 may be relied upon
by the requesting party, its lenders and any prospective purchaser or Secured
Party of the Cypress Premises, the Leased Property or the permitted rights
hereby created.

 

- 86 -



--------------------------------------------------------------------------------

16.2. Accounting, Distributions and Annual Reconciliation.

A. Within twenty (20) days after the close of each Accounting Period, Tenant
shall deliver to Landlord an interim profit and loss statement for the preceding
Accounting Period certified by the Tenant’s chief financial officer to be true
and correct (an “Accounting Period Statement”).

B. Calculations and payments made with respect to each Accounting Period within
a Fiscal Year shall be accounted for cumulatively. Within sixty (60) days after
the end of each Fiscal Year, Tenant shall deliver to Landlord audited Financial
Statements in reasonable detail summarizing the operations of the Cypress
Premises for the immediately preceding Fiscal Year and a certificate of Tenant’s
chief accounting officer, or equivalent, certifying that, to the best of his or
her knowledge, such Financial Statements are true and correct. The parties
shall, within ten (10) Business Days after Landlord’s receipt of such Financial
Statements, make any adjustments, by cash payment, in the amounts paid or
retained for such Fiscal Year as are needed because of the final figures set
forth in such Financial Statements. Such Financial Statements shall be
controlling over the preceding Accounting Period profit and loss statements.

16.3. Books and Records. Books of control and account pertaining to operations
at the Cypress Premises shall be kept on the accrual basis and in all material
respects in accordance with GAAP consistently applied. Upon Landlord’s
reasonable request and at reasonable intervals during normal business hours
Landlord shall have the right to examine such records at the Cypress Premises.
If Landlord desires to audit or examine the Annual Operating Statement, Landlord
shall notify Tenant in writing within sixty (60) days after receipt of such
Financial Statements of its desire for the audit, and shall complete such audit
within ninety (90) days after

 

- 87 -



--------------------------------------------------------------------------------

commencement thereof. Landlord may provide copies of any financial statements,
books or records to any Secured Party or any other person directly or indirectly
providing financing to Landlord.

16.4. Annual Business Plan. Not later than sixty (60) days prior to each Fiscal
Year, Tenant shall deliver to Landlord an annual “business plan” for the
succeeding Fiscal Year for Landlord’s review and comments. Tenant shall review
in good faith Landlord’s comments prior to finalizing its business plan. The
business plan shall include projections of income and expenses on a monthly
basis for the succeeding fiscal year in detailed line item breakdown, together
with a marketing plan describing in detail the Tenant’s plan for marketing the
Tenant’s operations at the Cypress Premises, including a detailed line item
marketing budget.

16.5. Update Meetings. Tenant agrees that Tenant will meet with Landlord upon
Landlord’s request to review such aspects of the Leased Property and Tenant’s
operations thereon as Landlord may reasonably request. Such meetings shall occur
no more frequently than quarterly without Tenant’s consent.

16.6. Approvals. In this Lease, where Tenant or Landlord is required to obtain
the other’s consent or approval with respect to: (i) the execution and delivery
of an agreement or contract; (ii) the use of the Premises; (iii) any Capital
Expenditure; (iv) the enforcement of any provision in the Permit, the VANOC
Agreement or any other agreement entered into by the Landlord but carried out by
the Tenant; (v) all budgets, Capital Reserve Budgets, operating plans or other
reporting requirements of the Tenant; the other shall promptly review and
provide a timely response and information reasonably requested by the other. A
response will be deemed “timely” if given within ten (10) days, except if a
shorter period is required due to the emergency nature of the request, (which
for the purposes of this section includes any opportunity that must

 

- 88 -



--------------------------------------------------------------------------------

be realized or committed to within a shorter period of time than ten (10) days
where the request for consent or approval and the information necessary for a
decision to be made have not been delayed in their transmittal to the party
being requested to respond on an expedited basis), in which case such response
will be given as promptly as reasonably possible. To facilitate such approval
process, each party shall appoint an individual to be responsible for the
Cypress Premises and such individual shall have the authority to provide consent
whether in writing or otherwise to the other, and each shall be entitled to rely
upon the authority of such appointed individual to give the consents and
approvals required hereunder.

16.7. Sarbanes-Oxley. In connection with Landlord’s responsibility to maintain
effective internal controls over financial reporting and the requirements for
complying with the Sarbanes Oxley Act of 2002, Tenant hereby agrees to provide
access and reasonable assistance necessary to Landlord that will allow Landlord
to conduct activities necessary to satisfy its responsibilities, as previously
outlined, including but not limited to the activities stipulated by the Public
Company Accounting Oversight Board in its release 2004-1, or other similarly
promulgated guidance by other regulatory agencies. Tenant hereby agrees to
provide, at Landlord’s request, a report prepared by an independent registered
certified public accountant pursuant to the AICPA’s statement on auditing
standards No. 70 “Reports on the Processing of Transactions by Service
Organizations” (“SAS No. 70”) utilizing a “Type II approach,” as defined in that
SAS No. 70. Tenant shall be reimbursed its reasonable third party expenses
incurred for all such services and assistance requested by Landlord, including
third party expenses for provision of the report pursuant to SAS No. 70.
Landlord agrees to provide Tenant with appropriate notice regarding the conduct
of the activities anticipated in this provision.

 

- 89 -



--------------------------------------------------------------------------------

17. LANDLORD’S RIGHT TO INSPECT. Tenant shall permit Landlord and any Secured
Party or any other Person directly or indirectly providing financing to Landlord
and their authorized representatives to inspect the Cypress Premises at
reasonable times of the day upon not less than twenty-four (24) hours’ Notice,
and to make such repairs as Landlord is permitted or required to make pursuant
to the terms of this Lease, provided that any inspection or repair by Landlord
or Secured Party or other Person or its representatives will not unreasonably
interfere with Tenant’s use and operation of the Cypress Premises and further
provided that in the event of an emergency, as determined by Landlord or Secured
Party or other Person in its reasonable discretion, prior Notice shall not be
necessary.

18. BUYBACK OPTION. Landlord and CNL TRS, are parties to that certain “Buyback
Option Agreement” pursuant to which Landlord and CNL TRS have granted to Boyne
USA, Inc. the option to buy back or cause the Tenant to buy back from Landlord
the Improvements and all of the rights and obligations under and pursuant to the
Cypress Permit and all of the related Personal Property from CNL TRS, together
with other assets purchased pursuant to the Asset Purchase Agreement subject to
and on the terms and conditions set forth in the Buyback Option Agreement.

19. MISCELLANEOUS.

19.1. Limitation on Payment of Rent. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Lease exceed the
maximum permissible under Applicable Laws, and if, from any circumstance
whatsoever, fulfillment of any provision of this Lease, at the time performance
of such provision shall be due, shall involve transcending the limit of validity
prescribed by law,

 

- 90 -



--------------------------------------------------------------------------------

or if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of any installment of Minimum Rent
next due and not to the payment of such excessive amount. This provision shall
control every other provision of this Lease and any other agreements between
Landlord and Tenant.

19.2. No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.

19.3. Remedies Cumulative. To the maximum extent permitted by law, and except as
specifically waived herein, each legal, equitable or contractual right, power
and remedy of Landlord, now or hereafter provided either in this Lease or by
statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord (as applicable) of any one or more of such rights,
powers and remedies shall not preclude the simultaneous or subsequent exercise
by Landlord or Tenant of any or all of such other rights, powers and remedies.

19.4. Severability. Any clause, sentence, paragraph, section or provision of
this Lease held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this Lease,
but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section or provision so held to be invalid, illegal or ineffective,
and this Lease shall be construed as if such invalid, illegal or ineffective
provisions had never been contained therein.

 

- 91 -



--------------------------------------------------------------------------------

19.5. Acceptance of Surrender. No surrender to Landlord of this Lease or of the
Cypress Premises or any part thereof or of any interest therein, shall be valid
or effective unless agreed to and accepted in writing by Landlord and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender.

19.6. No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Lease or of the
interest created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly the Tenant’s interest under this Lease or
the rights created hereby, and the Landlord’s rights under the Cypress Permit.

19.7. Quiet Enjoyment. Provided that no Event of Default shall have occurred and
be continuing, Tenant shall peaceably and quietly have, hold and enjoy the
Cypress Premises and Leased Property for the Term, free of hindrance or
molestation by Landlord or anyone claiming by, through or under Landlord, but
subject to (a) the terms and conditions of the Cypress Permit and the VANOC
Agreement, and (b) any Encumbrance permitted to be created by Landlord
hereunder, (c) all Permitted Encumbrances, (d) Liens as to obligations of
Landlord that are either not yet due or which are being contested in good faith
and by proper proceedings, provided the same do not materially interfere with
Tenant’s ability to operate the Cypress Premises, and (e) Liens that have been
consented to in writing by Tenant. Except as otherwise provided in this Lease,
no failure by Landlord to comply with the foregoing covenant shall give Tenant
the right to cancel or terminate this Lease or abate, reduce or make a deduction
from or offset against the Rent or any other sum payable under this Lease, or to
fail to perform any other obligation of Tenant hereunder.

 

- 92 -



--------------------------------------------------------------------------------

19.8. Dispute Resolution. The Landlord and Tenant covenant and agree with each
other as follows:

(a) if there is a dispute or disagreement between the parties in respect of any
of the provisions of this Lease (other than payment of Rent or a Tenant default
that in Landlord’s reasonable judgment requires specific performance or
injunctive relief, or immediate dispossession in order to protect the value of
Landlord’s reversionary interest in the Leased Property), which remains
unresolved for a period of 30 days, each party will designate a senior manager
or officer to review and make reasonable efforts to develop a workable
resolution to the dispute or disagreement. The communications in any such
attempts to settle shall be privileged in any subsequent proceedings or action,
and the failure to arrive at a resolution shall give rise to no claim by either
party, whether or not a party arguably failed to make a reasonable effort.

(b) Either party to a dispute or disagreement may at any time refer the dispute
or disagreement, including a dispute or disagreement which is under an internal
review under Section 19.8(a) for determination by arbitration in accordance with
the following:

A. The arbitration will be conducted by a sole arbitrator agreed by the parties
to the dispute unless the parties fail to agree on such sole arbitrator within
ten (10) Business Days of the giving of the notice of arbitration or the parties
agree that the arbitration should be conducted by a panel of three
(3) arbitrators;

B. if the parties fail to agree on a sole arbitrator pursuant to the above, or
agree to have a panel of three (3) arbitrators conduct the arbitration:

 

- 93 -



--------------------------------------------------------------------------------

(c) each party will promptly select an arbitrator and the two (2) arbitrators
will then promptly select a third arbitrator;

(d) if either party fails to select an arbitrator within seven (7) Business Days
of the notice of arbitration the arbitrator selected by the other party will act
as the sole arbitrator;

(e) if the arbitrator selected by the parties fails to select a third arbitrator
within ten (10) Business Days of the later of their appointments, either party
may apply to the Supreme Court of British Columbia for the appointment of a
third arbitrator;

A. the decision of a majority of the arbitrators or the sole arbitrator, as the
case may be, including any decision as to costs, will be final and binding upon
the parties but will not be a precedent in any subsequent arbitration under this
Lease; and

B. except as expressly provided herein, all arbitrations will be conducted
according to the laws governing commercial arbitrations in British Columbia.

(f) Any dispute referred to arbitration will be dealt with on an expeditious
basis with both parties using all commercially reasonable efforts to obtain and
implement a timely decision of the arbitrator or arbitrators.

19.9. No Recordation. Neither Landlord nor Tenant shall record or register this
Lease or a notice thereof unless required by a Secured Party.

19.10. Notices.

A. Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Lease shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, post-paid and registered or certified with
return receipt requested (if by mail), or with all freight charges prepaid (if
by Federal Express or similar carrier).

 

- 94 -



--------------------------------------------------------------------------------

B. All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Lease upon the date of receipt or
refusal, except that whenever under this Lease a notice is either received on a
day which is not a Business Day or is required to be delivered on or before a
specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

C. All such notices shall be addressed,

 

If to the Landlord:  

R&H US Canadian Cypress Limited, as trustee of the Cypress Jersey Trust

Ordnance House

31 Pier Road

St. Helier, Jersey

JE4 8PW

Channel Islands

Attn: David Goar

Fax No. 44 1534 825250

With a copy to:  

CNL Income Properties, Inc.

450 S. Orange Avenue

Orlando, Florida 32801

Attention: Tammie A. Quinlan, Executive Vice President and Chief Financial
Officer

Attn: Amy Sinelli, Vice President and Corporate Counsel

Fax: 407-540-2544

Telephone: 407-650-1000

With a copy to:  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attn: Michael Ryan, Esq.

Fax: (407) 843-4444

Telephone: (407) 843-4600

 

- 95 -



--------------------------------------------------------------------------------

If to Tenant to:  

Cypress Bowl Recreations Limited Partnership

Top of Cypress Bowl Road

Cypress Provincial Park

P. O. Box 91252

West Vancouver, BC V7V 3N9

Attn: Maureen Collins, Controller

Fax: (604) 926-7121

Telephone: (604) 926-5612

With a copy to, and

otherwise if to Indemnifier, to:

 


Boyne USA, Inc.

1 Boyne Mountain Road

P.O. Box 19

Boyne Falls, Michigan 49713

Attn: Roland Andreasson, Chief Financial Officer

Fax: (231) 549-6094

Telephone: (231) 675-7241

and in either case, with a copy to:  

Lawson Lundell LLP

1600-925 West Georgia Street

Vancouver, BC V6C 3L2

Attn: Valerie C. Mann, Esq.

Fax: (604) 669-1620

Telephone: (604) 685-3456

D. By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Lease to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within Canada, the Island of Jersey,
or the United States of America.

19.11. Construction. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Lease with
respect to the Cypress Premises or Leased Property shall survive such
termination or expiration. Neither this Lease nor any provision hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by all the parties

 

- 96 -



--------------------------------------------------------------------------------

thereto. All the terms and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Each term or provision of this Lease to be performed by
Tenant shall be construed as an independent covenant and condition. Time is of
the essence with respect to the exercise of any rights of Tenant or Landlord
under this Lease. Except as otherwise set forth in this Lease, any obligations
arising prior to the expiration or sooner termination of this Lease (including
without limitation, any monetary, repair and indemnification obligations) shall
survive the expiration or sooner termination of this Lease; provided, however,
that each party shall be required to give the other Notice of any such surviving
and unsatisfied obligations within one year after the expiration or sooner
termination of this Lease.

19.12. Limited Recourse. Anything contained in this Lease to the contrary
notwithstanding, Tenant agrees and acknowledges that no party owning any stock
of any corporation that is an affiliate of the Landlord (a “CIP Stockholder”)
shall be personally liable, as a result of being a CIP Stockholder, for
obligations of any kind , including, but not limited to, any debts, claims,
liabilities, demands, or judgments, which arise, directly or indirectly, as a
result of, or in connection with this Lease. This provision shall survive the
Closing or termination of this Lease.

Anything contained in this Lease to the contrary notwithstanding, Landlord
agrees and acknowledges that except for the Indemnifier pursuant to the
Indemnity Agreement for the term thereof only, no party owning any stock or
other security interest (including a limited partnership unit or ownership
interest) of any corporation or partnership that is an Affiliate of the Tenant
(a “CBRLP Stockholder”) shall be personally liable, as a result of being a CBRLP
Stockholder, for obligations of any kind, including, but not limited to, any
debts, claims, liabilities, demands, or judgments, which arise, directly or
indirectly, as a result of, or in connection with this Lease. This provision
shall survive the Closing or termination of this Lease.

 

- 97 -



--------------------------------------------------------------------------------

19.13. Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Lease are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

19.14. Entire Agreement. This Lease and any other written agreement between the
parties hereto with respect to the subject matter hereof constitute the entire
agreement between the Landlord and Tenant with respect to the subject matter
hereof and there are no other representations, warranties, collateral
warranties, agreements, collateral agreements, statements or assurances of any
kind or nature whatsoever upon which any party is entitled to rely. This Lease
may not be amended, modified or varied, except by a written agreement signed by
all parties hereto. The terms of this Lease shall control in the event of any
conflict with, and in the interpretation of, all provisions of the Asset
Purchase Agreement or any term sheet or letter of intent related thereto.

19.15. Applicable Law, Etc. This Lease shall be interpreted, construed, applied
and enforced in accordance with the laws of the Province, regardless of
(a) where this Lease is executed or delivered; or (b) where any payment or other
performance required by this Lease is made or required to be made; or (c) where
any breach of any provision of this Lease occurs, or any cause of action
otherwise accrues; or (d) where any action or other proceeding is instituted or
pending; or (e) the nationality, citizenship, domicile, principal place of
business, or jurisdiction

 

- 98 -



--------------------------------------------------------------------------------

of organization or domestication of any party; or (f) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the Province; or (g) any combination of the foregoing. To the maximum extent
permitted by Applicable Law, any action to enforce, arising out of, or relating
in any way to, any of the provisions of this Lease but subject to the provisions
of section 19.8 which shall take precedence, may be brought and prosecuted in
such court or courts located in the Province; and the parties consent to the
jurisdiction of said court or courts located in the Province and to service of
process by registered mail, return receipt requested, or by any other manner
provided by law.

19.16. Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Lease, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the Term and any renewal and/or extension thereof
the full right to enter into this Lease and perform its obligations hereunder.

19.17. Indemnity of Tenant’s Performance. With respect to a period of four
(4) calendar years from the Commencement Date, the Indemnitor shall be jointly
and severally liable for the Tenant’s covenants and obligations in respect of
the payment to Landlord of the Minimum Rent provided for herein, as provided for
in and subject to the terms of the Indemnity.

19.18. Time. Time shall be of the essence of this Lease and in each and every
part hereof.

 

- 99 -



--------------------------------------------------------------------------------

19.19. Exculpation of Trustee. Notwithstanding anything express or implied in
this Lease to the contrary, to the extent that a trust is or becomes Landlord
hereunder (a “Trust”), the maximum liability of the trustees of said Trust under
this Lease (including, without limitation, any liability for interest, costs,
expenses and/or any other sums recoverable under this Lease) shall not exceed
the value of the property held in the Trust from time to time and which is in
the trustee’s possession or under its control as trustee of the Trust (and for
greater certainty no other property of any other trust).

IN WITNESS WHEREOF, the parties have executed this Lease as a sealed instrument
as of the date above first written.

 

TENANT

CYPRESS BOWL RECREATIONS 

LIMITED PARTNERSHIP,

by its General Partner, Cypress Bowl ULC

By:  

/s/ John Kircher

Name:   John Kircher Title:   President

 

- 100 -



--------------------------------------------------------------------------------

LANDLORD

R&H US CANADIAN CYPRESS LIMITED

a company incorporated pursuant to the laws of the

Island of Jersey, solely in its capacity as trustee of

CYPRESS JERSEY TRUST, a trust settled

pursuant to the laws of the Island of Jersey

By:  

/s/ Jennifer Geddes

  Director  

/s/ Francis Raffay

  Secretary

 

- 101 -



--------------------------------------------------------------------------------

INDEMNIFIER [solely for Purposes of Section 19.17] BOYNE USA, INC. By:  

/s/ John Kircher

Name:   John Kircher Title:   Director

 

- 102 -



--------------------------------------------------------------------------------

Schedule 1.1A

Buyback Option Agreement

 

- 103 -